Supplemental Opinion.
PER CURIAM:
Our prior opinion in this case1 sets forth the nature, issues and background of the subject litigation, thus obviating the need for any extended discussion thereof in this supplement. We there concluded, Laws of the First Session, Sixty-Fourth General Assembly, Chapter 95 (H.F. 732), providing for reapportionment of both houses of the General Assembly of this state, resulted in an impairment of the right to vote in conflict with the Constitution of the State of Iowa and the Federal Constitution. We therefore held said Act invalid and retained jurisdiction to evolve and implement a constitutional plan of legislative reapportionment.2
*210In an effort to secure all possible assistance in formulating such a plan we invited constructive suggestions from all parties hereto and the general electorate. Thereafter several divergent proposals were received. Each has been carefully considered and evaluated in the course of our deliberations.
Invaluable assistance has also been accorded us by the legislative service bureau and the University of Iowa College of Engineering and computer services.
In formulating the reapportionment plans herein adopted we have been guided by the specific constitutional provisions of this state and general dictates of the Federal Constitution. Furthermore these reapportionment plans have been structured in accord with the most recent official 1970 corrected census enumeration data by which the established total population of this state is 2,825,368.
Our primary concern has been to provide for substantial voting equality of population in every legislative district. At the same time we have endeavored to create compact districts of contiguous territory insofar as these goals could be realized in light of the widely varying population distribution of this state. As a result of our efforts to attain such population equality in all senate and house districts, the creation of some irregularly shaped districts has been unavoidable. Having objectively achieved a senatorial population deviation of 1.0005 to 1 or ½0⅛ of one percent, and a house population deviation of 1.0009 to 1 or Vnth of one percent, we hold the attached plan constitutionally valid and proper.
Accordingly, we hereby establish, (a) one hundred (100) representative districts from each of which one (1) representative shall be elected, these districts being numbered one (1) to one hundred (100) inclusive; and (b) fifty (50) senatorial districts from each of which one (1) senator shall be elected as hereafter provided, these districts being numbered one (1) to fifty (50) inclusive.
It is now ordered that the attached Appendix A shall be the apportionment plan for the House of Representatives of the General Assembly of the State of Iowa for the forthcoming 1972 primary and general elections and subsequent elections as is hereinafter ordered.
Also, in accord with our prior opinion the Chief Justice of this court, upon the filing of this supplemental opinion, shall publicly determine by lot those to be elected in 1972 as members of the Senate for four-year terms and those to be initially elected for two-year terms. Thereafter all candidates for senatorial office shall stand for election for the constitutional four-year terms. Subject thereto it is hereby ordered that the attached Appendix B shall be the apportionment plan for the Senate of the General Assembly of the State of Iowa for the forthcoming 1972 primary and general elections, and subsequent elections as is hereinafter ordered.
For illustrative purposes only, regarding Appendices A and B, see Exhibits 1 through 23 inclusive, consisting of maps and other relevant material on file in the office of the clerk of this court.3
It is further ordered that the legislative apportionment plans set forth in Appendices A and B shall be and remain in full force and effect to and until, immediately following the next United States Decennial Census, a constitutionally adequate superseding state senatorial and representative district-ing plan shall have been adopted in accord with Article III, sections 6, 34, 35 and 36 of the Constitution of Iowa as amended November 5, 1968, and any then existing valid amendments thereto, and the Federal Constitution.
*211The court hereby retains jurisdiction to at any time hereafter make and effect any corrections or revisions deemed necessary, proper or appropriate in the aforesaid Appendices A and B.
All Justices concur.
APPENDIX A
The state of Iowa is hereby divided into one hundred representative districts, as follows :
1. The first representative district shall consist of:
a. In Lyon county, Sioux, Larchwood, Allison, Riverside, Midland, Centennial, Logan, Cleveland, Rock, Liberal, Lyon, Rich-land, Doon, Garfield and Wheeler townships.
b. In Sioux county:-
(1) Settlers, Sioux, Rock, Lincoln, Sheridan, Garfield, Plato, Welcome, Capel, Eagle, Center, West Branch, Floyd and Sherman townships.
(2) That portion of Buncombe township lying outside the corporate limits of the city of Hawarden.
(3) That portion of Holland township lying outside the corporate limits of the city of Orange City.
2. The second representative district shall consist of:
a. In Plymouth county, Portland, Preston, Grant, Elgin, Fredonia, Meadow, West-field, Johnson, Washington, America, Marion, Sioux, Liberty, Plymouth, Stanton and Union townships.
b. In Sioux county:
(1) Logan, Washington, Reading, Nassau and East Orange townships.
(2) That portion of the city of Orange City lying within Holland township.
(3) That portion of the city of Hawar-den lying within Buncombe township.
3. The third representative district shall consist of:
a. In Clay county:
(1) Waterford and Riverton townships.
(2) That portion of Summit township lying outside the corporate limits of the town of Fostoria.
b. In Dickinson county:
(1) Silver Lake, Diamond Lake, Excelsior, Lakeville, Westport and Okoboji townships.
(2) That portion of Lakeville township lying outside the corporate limits of the town of Okoboji.-
(3) That portion of Spirit Lake township lying west of a line beginning at the point where the boundary line between Spirit Lake and Center Grove townships intersects with the west corporate limit of the city of Spirit Lake and proceeding generally north and east along that corporate limit to the point where it meets the south corporate limit of the town of Orleans and proceeding first northeasterly and then south along the common corporate limits of the city of Spirit Lake and the town of Orleans to the point where the south corporate limit of the town of Orleans turns east and proceeding along that corporate limit to its intersection with the shore line of Spirit Lake and proceeding along the eastern and northern shore line of Spirit Lake to its intersection wtih the western boundary of Mini-Wakan state park and proceeding north along the western boundary of Mini-Wakan state park to its intersection with an east-west road, the center line of which is the boundary between the states of Iowa and Minnesota.
(4) That portion of the town of Okoboji bounded by a line beginning at the point where the northern corporate limits of the town of Okoboji intersects with the shore line of West Okoboji lake and proceeding in a southeasterly direction on the corporate limits of the town of Okoboji to its intersection with Sanborn street and proceeding *212west on Sanborn street to its intersection with Furlam street and proceeding west on Furlam street to its intersection with Lake Shore road and proceeding northwesterly along Lake Shore road to its intersection with the corporate limits of the town of Okoboji.
(5) The town of Arnolds Park.
(6) That portion of the town of West Okoboji lying in Center Grove township.
(7) That portion of the town of Milford lying in Milford township.
c. In Lyon county, Elgin, Grant and Dale townships.
d. In O’Brien county:
(1) Floyd, Franklin, Lincoln and Hart-ley townships.
(2) That portion of the city of Sheldon lying within Carroll township.
e. All of Osceola county.
f. In Sioux county, Grant and Lynn townships.
4.The fourth representative district shall consist of:
a. In Clay county:
(1) Meadow, Lake, Sioux and Freeman townships and the city of Spencer.
(2) That portion of the town of Fos-toria lying in Summit township.
b. In Dickinson county:
(1) Superior, Richland and Lloyd townships.
(2) That portion of Center Grove township lying outside the corporate limits of the towns of Okoboji, Arnolds Park and West Okoboji.
(3) That portion of the town of Okoboji not contained within the third representative district, as described in subsection three (3) of this appendix.
(4) That portion of Milford township lying outside the corporate limits of the town of Milford.
(5) That portion of Spirit Lake township lying outside the third representative district as described in subsection three (3) of this appendix.
c. In Emmet county, Estherville township.
d. In Palo Alto county, Lost Island and Highland townships.
5. The fifth representative district shall consist of:
a. In Buena Vista county, Nokomis township.
b. In Cherokee county, Marcus, Liberty, Cedar, Amherst, Sheridan, Cherokee, Af-ton, Tilden, Rock, Pilot and Pitcher townships.
c. In Clay county, Lone Tree township.
d. In O’Brien county:
(1) Summit, Center, Omega, Baker, Dale, Highland, Caledonia, Union, Liberty and Waterman townships.
(2) That portion of Carroll township lying outside the corporate limits of the city of Sheldon.
e. In Plymouth county:
(1) Henry township.
(2) Remsen township exclusive of that portion of the town of Remsen included in the second representative district, as described in subsection two (2) of this appendix.
6. The sixth representative district shall consist of:
a. In Buena Vista county, Brooke, Barnes, Lee, Poland, Elk, Scott, Lincoln, Fairfield, Washington, Grant, Coon, Hayes, Providence and Newell townships and the cities of Sioux Rapids and Storm Lake.
b. In Cherokee county, Spring township.
*213c.In Clay county, Clay, Lincoln, Gillett Grove, Logan, Peterson, Douglas, Herd-land and Garfield townships.
d. In O’Brien county, Grant township.
e. In Palo Alto county, Silver Lake, Booth, Rush Lake and Ellington townships.
f. In Pocahontas county, Swan Lake, Cummins and Powhatan townships.
7. The seventh representative district shall consist of:
a. In Hancock county, the town of Cor-with.
b. In Humboldt county, Wacousta, Dela-na, Humbolt, Vernon, Rutland and Grove townships.
c. In Kossuth county:
(1) Seneca, Fenton, Lotts Creek, Union, Whittemore, Cresco, Irvington, Prairie, Garfield, Riverdale, Sherman and LuVerne townships, and the city of Algona.
(2) That portion of the town of Lone Rock lying within Burt township.
d. In Palo Alto county, Walnut, Vernon, Independence, Emmetsburg, Freedom, Fair-field, Great Oak, Nevada, Fern Valley and West Bend townships.
e. In Pocahontas county, Des Moines township and the town of Rolfe.
8. The eighth representative district shall consist of:
a. In Emmet county, Emmet, Ellsworth, Lincoln, Iowa Lake, Center, Swan Lake, Armstrong Grove, Twelve Mile Lake, High Lake, Jack Creek and Denmark townships.
b. In Hancock county, that portion of the city of Forest City lying in Madison township.
c. In Kossuth county:
(1)Eagle, Grant, Springfield, Hebron, Swea, Harrison, Ledyard, Lincoln, Greenwood, Ramsey, German, Portland, Buffalo, Plum Creek and Wesley townships.
(2) That portion of Burt township lying outside the corporate limits of the town of Lone Rock.
d.All of WinnebagO' county.
9. The ninth representative district shall consist of:
a. In Cerro Gordo county, Grant township. •
b. In Franklin county, Wisner township.
c. In Hancock county:
(1) Bingham, Crystal, Ellington, Orthel, Britt, Garfield, Concord, Erin, Liberty, Ell, Amsterdam, Twin Lake and Avery townships.
(2) That portion of Madison township lying outside the corporate limits of the city of Forest City.
(3) Those portions of Boone and Magor townships lying outside the corporate limits of the town of Corwith.
d. In Wright county:
(1) Boone, Norway, Belmond, Pleasant, Iowa, Liberty, Lake, Eagle Grove, Dayton and Troy townships.
(2) That portion of the city of Clarion lying within Grant and Lincoln townships.
(3) The town of Woolstock.
10. The tenth representative district shall consist of:
a. In Franklin county:
(1) Richland, Ross, West Fork, Scott, Marion, Mott, Ingham, Morgan, Hamilton, Reeve, Oakland, Lee and Grant townships, the city of Hampton, and the town of Sheffield.
(2) That portion of the town of Ackley lying in Osceola township.
b. In Hardin county, Alden, Hardin, Etna, Buckeye, Ellis, Jackson and Clay township.
c. In Wright county:
*214(1) Blaine, Wall Lake and Vernon townships.
(2) Those portions of Grant and Lincoln townships lying outside the corporate limits of the city of Clarion.
(3) That portion of Woolstock township lying outside the corporate limits of the town of Woolstock.
11.The eleventh representative district shall consist of the following portions of Cerro Gordo county:
a. Clear Lake, Portland, Union, Mount Vernon, Bath, Owen, Grimes, Pleasant Valley, Geneseo and Dougherty townships, and the city of Clear Lake.
b. That portion of Mason township lying east of U. S. highway sixty-five.
c. That portion of the city of Mason City which is bounded by a line beginning at the point at which U. S. highway sixty-five intersects the southernmost corporate limit of the city of Mason City and proceeding north along U. S. highway sixty-five to the point where the line which Was on April 1, 1970 the corporate limit of the city of Mason City turns east from that highway and proceeding along the line which was on April 1, 1970 the corporate limit of the city of Mason City to its intersection with South Carolina avenue and proceeding north along South Carolina avenue to its intersection with the Chicago, Milwaukee, St. Paul and Pacific railroad track and proceeding easterly along that railroad track to its intersection with the Chicago and Northwestern railroad track and proceeding north along that railroad track to its intersection with Sixth street southeast and proceeding west along Sixth street southeast to its intersection with Federal avenue and proceeding north along Federal avenue to its intersection with Seventeenth street northwest and proceeding wést along Seventeenth street northwest to its intersection with Madison avenue and proceeding south along Madison avenue to its intersection with Twelfth street northwest and proceeding west along Twelfth street northwest to its intersection with the Chicago and Northwestern railroad track and proceeding southerly along that railroad track to its intersection with Ninth street northwest and proceeding west along Ninth street northwest to its intersection with Jackson avenue and proceeding south along Jackson avenue to its intersection with Eighth street northwest and proceeding west along Eighth street northwest to its intersection with Pierce avenue and proceeding north along Pierce avenue to its intersection with Twelfth street northwest and proceeding from that intersection first north and then continuing along the line which was on April 1, 1970 the corporate limit of the city of Mason City to its intersection with the west corporate limit of the city of Mason City and proceeding in a clockwise direction along the corporate limit of the city of Mason City to its intersection with the beginning point.
12. The twelfth representative district shall consist of:
a. In Cerro Gordo county:
(1) Lincoln, Lake and Lime Creek townships.
(2) That portion of the city of Mason City which is not included in representative district eleven, as described in subsection eleven (11) of this appendix.
b. All of Worth county.
13. The thirteenth representative district shall consist of:
a. In Cerro Gordo county, Falls township.
b. In Floyd county:
(1) Rock Grove, Rudd, Floyd, Cedar, Rockford, Ulster, Scott, Union and Pleasant Grove townships.
(2) That portion of the city of Charles City and Saint Charles township bounded on the north and west by Floyd, Ulster and Union townships, partially bounded on the north and east by Niles township, and having as the remainder of its boundary a line *215beginning at the point where the boundary between Saint Charles and Niles townships, the northern corporate limit of the city of Charles City, and the eastern corporate limit of the city of Charles City intersect and proceeding south along the eastern corporate limit of the city of Charles City to its intersection with the Chicago, Milwaukee, St. Paul and Pacific railroad track and proceeding southwesterly along that railroad track to its intersection with “E” street and proceeding south along “E” street to its intersection with Fifth avenue and proceeding east along Fifth avenue to its intersection with “F” street and proceeding south along “F” street to its intersection with First avenue and proceeding west along First avenue to its intersection with Patten avenue and proceeding southwesterly along Patten avenue to its intersection with Clark street and proceeding southeasterly along Clark street to its intersection with College avenue and proceeding southwesterly along College avenue and its extension to its intersection with the main channel of the Cedar river and proceeding southerly along the main channel of the Cedar river to its intersection with the corporate limit of the city of Charles City and proceeding west and north along that corporate limit to its intersection with the Charles City western railroad track and proceeding southwesterly along that railroad track to its intersection with the western boundary of St. Charles township.
c.In Mitchell county:
(1) Otranto, Union, Stacyville, New-burg, St. Ansgar, Liberty, Rock, Mitchell, Burr Oak, Osage, Cedar, West Lincoln and East Lincoln townships.
(2) That portion of Wayne township lying outside the corporate limits of the town of Mclntire.
14.The fourteenth representative district shall consist of:
a.In Chickasaw county, Deerfield, Washington, Jacksonville Chickasaw, Dayton, New Hampton, Bradford, Richland and Dresden townships.
b. In Floyd county:
(1) Niles township.
(2) Those portions of the city of Charles City and St. Charles township not included in the thirteenth representative district, as described in subsection thirteen (13) of this appendix.
c. In Howard county:
(1) Oak Dale, Chester, Forest City, Jamestown, Saratoga, Howard Center, Vernon Springs, Afton, Howard and Paris townships.
(2) That portion of New Oregon township lying outside the corporate limits of the town of Protivin.
d. In Mitchell county:
(1) Jenkins and Douglas townships.
(2) The town of Mclntire.
15. The fifteenth representative district shall consist of:
a. In Bremer county, LeRoy, Sumner No. 2, Fremont, Dayton, Maxfield and Franklin townships, and the city of Sumner.
b. In Chickasaw county, Utica, Staple-ton and Fredericksburg townships.
c. In Fayette county, Eden, Bethel, Banks, Center, Westfield, Fremont, Harlan, Smithfield, Oran, Jefferson and Scott townships, and the town of Fayette.
d. In Howard county, the town of Pro-tivin.
e. In Winneshiek county, Jackson township.
16. The sixteenth representative district shall consist of:
a. In Fayette county, Auburn, Dover, Clermont, Windsor, Union and Pleasant Valley townships, and the city of West Union.
b. In Howard county, Albion township.
*216c. In Winneshiek county, Fremont, Burr Oak, Hesper, Highland, Orleans, Bluff ton, Canoe, Lincoln, Madison, De-corah, Sumner, Calmar, Springfield, Frank-ville, Washington, Military and Bloomfield townships.
17. The seventeenth representative district shall consist of:
a. All of Allamakee county.
b. In Clayton county:
(1) Grand Meadow, Monona, Giard, Mendon, Marion, Wagner, Farmersburg, Clayton, Garnavillo, Volga and Jefferson townships.
(2) That portion of the town of Little-port lying in Cox Creek township.
(3) That portion of the town of Oster-dock lying in Mallory township.
c. In Winneshiek county, Pleasant and Glenwood townships.
18. The eighteenth representative district shall consist of:
a. In Clayton county:
(1) Highland, Boardman, Read, Sperry, Cass, Lodomillo, Elk, Millville and Buena Vista townships.
(2) That portion of Cox Creek township lying outside the corporate limits of the town of Littleport.
(3) That portion of Mallory township lying outside the corporate limits of the town of Osterdock.
b. In Delaware county:
(1) Richland, Honey Creek, Elk Colony and Delaware townships.
(2) That portion of Bremen township lying outside the corporate limits of the city of Dyersville.
c. In Dubuque county:
(1) Liberty, Concord, and Jefferson townships.
(2) That portion of Peru township lying outside the corporate limits of the towns of Durango and Sageville.
(3) That portion of the unincorporated area of Dubuque township bounded by a line beginning at the intersection of Peru road and the boundary between Peru and Du-buque townships and proceeding southerly along Peru road to its intersection with Boleyn road and proceeding west along Boleyn road to its intersection with a north-south road running generally parallel to and approximately 250 feet east of state highway 386 and proceeding north approximately 600 feet along that road to its intersection with an east-west road connecting the previously described north-south road with state highway 386 and proceeding west along the latter road to its intersection with state highway 386 and proceeding south along state highway 386 to its intersection with Roberts lane and proceeding west along Roberts lane to its intersection with Hi View drive and proceeding generally southeast along Hi View drive to its easternmost intersection with Briener drive near the point where Diana Lee drive intersects Briener drive and proceeding east along Briener drive to its intersection with state highway 386 and proceeding southwesterly along state highway 386 to its intersection with the corporate limit of the town of Sageville and proceeding first southeasterly and then in a clockwise manner along the corporate limit of the own of Sageville to the point where it turns west from U. S. highway 52, and continuing southerly along U. S. highway 52 to its intersection with the north corporate limit of the city of Dubuque and proceeding first east and continuing along the corporate limit of the city of Dubuque to its intersection with the main channel of the Mississippi river and proceeding northerly along the main channel of the Mississippi river to its intersection with the boundary between Dubuque and Peru townships and proceeding west along that boundary to the point of beginning.
*217(4) That portion of the city of Dubuque not included in the nineteenth, twentieth, and twenty-first representative districts, as described in subsections nineteen (19), twenty (20), and twenty-one (21), respectively, of this appendix.
d. In Fayette county, Illyria, Fairfield and Putnam townships.
19. The nineteenth representative district shall consist of that portion of the city of Dubuque bounded by a line beginning at a point on the main channel of the Mississippi river opposite the northernmost entry from the Mississippi river to the Lake Peosta channel and proceeding southwesterly along the center of the Lake Peosta channel to its intersection with East Sixteenth street and proceeding west along East Sixteenth street to its intersection with Kerper boulevard and proceeding north along Kerper boulevard to its intersection with Fengler street and proceeding northwesterly along Fengler street to its intersection with Garfield avenue and proceeding northeasterly along Garfield avenue to its intersection with Ann street and proceeding southeasterly along Ann street to its intersection with the Chicago, Milwaukee, St. Paul and Pacific railroad track and proceeding northeasterly along that railroad track to its intersection with Dock street and proceeding northwesterly along Dock street to its intersection with Rhomberg avenue and proceeding northeasterly along Rhomberg avenue to its intersection with Decatur street and proceeding northwesterly along Decatur street to its intersection with Lincoln avenue and proceeding southwesterly along Lincoln avenue to its intersection with Ascension street and proceeding northwesterly along Ascension street to Prescott street and proceeding northeasterly along Prescott street to its intersection with Roosevelt street and proceeding northerly along Roosevelt street to its intersection with the corporate limit of the city of Dubuque and turning first south and then continuing to proceed along the corporate limit of the city of Dubuque to its intersection with Central avenue and proceeding southerly along Central avenue to its intersection with West Thirty-second street and proceeding westerly along West Thirty-second street to its intersection with Saunders street and proceeding southwesterly along Saunders street to its intersection with the northwestward extension of Davenport street and proceeding southeasterly along the northwestward extension of Davenport street and Davenport street to its intersection with West Twenty-eighth street and proceeding westerly along West Twenty-eighth street to its intersection with Broadway street and proceeding southerly along Broadway street to its intersection with King street and proceeding westerly along King street to its intersection with Fulton street and proceeding southerly along Fulton street and continuing in a southerly direction along a line labeled “rim of bluff” on maps of the city of Dubuque prepared by the United States bureau of the census for the taking of the 1970 federal decennial census (which line forms a part of the boundary between precincts 23 and 24 of the city of Dubuque as established by the city subsequent to the taking of the 1970 federal decennial census) to the intersection of that line with Valeria street and proceeding westerly along Valeria street to its intersection with Kaufmann avenue and proceeding southerly along Kaufmann avenue to its intersection with Hempstead street and proceeding southwesterly along Hempstead street to its intersection with Lowell street and proceeding east along Lowell street to its intersection with Schroeder street and proceeding south along Schroeder street to its intersection with Clarke drive and proceeding northeasterly along Clarke drive to its intersection with Foye street and proceeding south along Foye street to its intersection with West Locust street and proceeding west along West Locus street to its intersection with Pierce street and proceeding south along Pierce street to its intersection with Quigley lane and proceeding easterly along Quigley lane to its intersection with *218Catherine street and proceeding south along Catherine street to its intersection with West Seventeenth street and proceeding southwesterly along West Seventeenth street to its intersection with Cox street and proceeding southerly along Cox street to its intersection with Loras boulevard and proceeding northeasterly along Loras boulevard to its intersection with Prairie street and proceeding southerly along Prairie street to its intersection with West Eleventh street and proceeding easterly along West Eleventh street to its intersection with Spruce street and proceeding southerly along Spruce street to its intersection with University avenue and proceeding southeasterly along University avenue to its intersection with West Eighth street and proceeding west along West Eighth street to its intersection with Airmill street and proceeding northeasterly along Airmill street to University avenue and proceeding southwesterly along University avenue to its intersection with Alta Vista street and proceeding southerly along Alta Vista street to its intersection with Oxford street and proceeding easterly along Oxford street to its intersection with Harvard street and proceeding southerly along Harvard street to its intersection with Carlotta street and proceeding westerly along Carlotta street to its intersection with Alpine street and proceeding southerly along Alpine street to its intersection with West Fifth street and proceeding westerly along West Fifth street to its intersection' with Nevada street and proceeding south along Nevada street to its intersection with West Third street and proceeding westerly along West Third street to its intersection with Booth street and proceeding southerly along Booth street to Langworthy street and proceeding westerly along Langworthy street to its intersection with College street and proceeding northerly along College street to its intersection with Grandview avenue and proceeding southeasterly along Grandview avenue to its intersection with Whelan street and proceeding southwesterly along Whelan street to its intersection with Bradley street and proceeding southeasterly along Bradley street to its intersection with Rider street and proceeding northeasterly along Rider street to its intersection with Grandview avenue and proceeding southeasterly along Grandview avenue to its intersection with Bryant street and proceeding northerly along Bryant street to its intersection with Mount Loretta avenue and proceeding easterly along Mount Loretta avenue to Saint George street and proceeding southerly along Saint George street to Tressa street and proceeding easterly along Tressa street to its intersection with Samuel street and proceeding southeasterly along Samuel street to its intersection with Southern avenue and proceeding northerly along Southern avenue to its intersection with Railroad avenue and proceeding northeasterly along Railroad avenue and its extension to the main channel of the Mississippi river and proceeding northerly along the main channel of the Mississippi river to the point of beginning.
20. The twentieth representative district shall consist of that portion of the city of Dubuque partially bounded on the east by representative district nineteen, as described in subsection nineteen (19) of this appendix, and having as the remainder of its boundary a line beginning at the intersection of the north corporate limit of the city of Dubuque with Central avenue, which is a point on the boundary of representative district nineteen, and proceeding first west and then in a counterclockwise manner along the corporate limit of the city of Dubuque to the point where that portion of the corporate limit of the city of Dubuque which coincides with the north boundary of Table Mound township intersects the Illinois Central railroad track and proceeding northwesterly along that railroad track to its intersection with Fremont street and proceeding northeasterly along Fremont street to its intersection with Dodge street and proceeding northeasterly along Dodge street to its intersection with Grandview avenue, which is also a point on the boundary of representative district nineteen.
*21921. The twenty-first representative district shall consist of:
a. In Dubuque county:
(1) Center, Vernon, Table Mound, Mo-sal en and Washington townships.
(2) That portion of Dubuque township not included in representative district eighteen, as described in subsection eighteen (18) of this appendix.
(3) That portion of Taylor township lying outside the corporate limits of the town of Farley.
(4) The town of Durango and that portion of the town of Sageville lying in Peru township.
(5) A part of the city of Dubuque bounded on the north and west by the nineteenth and twentieth representative districts, as described in subsections nineteen (19) and twenty (20) of this appendix, on the south by Table Mound and Mosalem townships, and on the east by the Mississippi river.
b. In Jackson county:
(1) Prairie Springs, Tete Des Morts, Richland, Bellevue, Farmers Creek, Perry, Jackson, Washington, Van Burén, Iowa, Union and Monmouth townships.
(2) That portion of South Fork township lying outside the corporate limits of the city of Maquoketa.
(3) That portion of the town of Spragueville lying in Fairfield township.
(4) That portion of the town of Zwingle lying in Otter Creek township.
22. The twenty-second representative district shall consist of:
a.In Delaware county:
(1) Coffins Grove, Oneida, Prairie, Milo, Delhi, North Fork, Adams, Hazel Green, Union and South Fork townships.
(2) That portion of the city of Dyers-ville lying within Bremen township.
b. In Dubuque county:
(1) New Wine, Iowa, Dodge, Cascade, Whitewater and Prairie Creek townships.
(2) That portion of the town of Farley lying within Taylor township.
c. In Jackson county:
(1) Butler and Brandon townships.
(2) That portion of Otter Creek township lying outside the corporate limits of the town of Zwingle.
d. In Jones county, Castle Grove, Lovell, Cass, Richland, Washington, Scotch Grove and Clay townships and the city of Monticello.
23. The twenty-third representative district shall consist of:
a. In Cedar county:
(1) Fremont, Dayton, Massillon and Red Oak townships.
(2) That portion of the town of Me-chanicsville lying within Pioneer township.
(3) The town of Lowden.
b. In Clinton county, Sharon, Brook-field, Bloomfield, Waterford and Liberty townships.
c. In Jackson county:
(1) Maquoketa township.
(2) That portion of the city of Maquo-keta lying within South Fork township.
(3) .That portion of Fairfield township lying outside the corporate limits of the town of Spragueville.
d. In Jones county, Wayne, Fairview, Jackson, Madison, Wyoming, Greenfield, Rome, Hale and Oxford townships.
24. The twenty-fourth representative district shall consist of:
a. In Cedar-county:
(1) Linn, Cass, Center, Fairfield, Inland, Gower, Springdale, Iowa, Rochester, Sugar Creek and Farmington townships.
*220(2) That portion of Pioneer township lying outside the corporate limits of the city of Mechanicsville.
(3) That portion of Springfield township lying outside the corporate limits of the town of Lowden.
b. In Clinton county, Grant, Welton, Spring Rock, Olive and Orange townships.
c. In Johnson county, Cedar, Graham, Scott and Lincoln townships.
d. In Scott county:
(1) Liberty, Allens Grove, Winfield, Cleona and Hickory Grove townships.
(2) That portion of Sheridan township lying outside the corporate limits of the city of Davenport.
(3) A part of the city of Davenport bounded by a line beginning at the intersection of the north corporate limit of the city of Davenport with state highway 150 and proceeding southeasterly along the route of state highway 150 (portions of which are Northwest boulevard and Harrison street) to its intersection with North Division street and proceeding northerly along North Division street to its intersection with the north corporate limit of the city of Davenport and proceeding first west and continuing along the corporate limits of the city of Davenport to the point of beginning.
25. The twenty-fifth representative district shall consist of:
a. In Johnson county:
(1) Monroe, Jefferson, Big Grove, Oxford and Madison townships.
(2) Those portions of Clear Creek and Penn townships lying outside the corporate limits of the city of Coralville.
b. In Linn county:
(1) Bertram, College, Putnam and Franklin townships.
(2) That portion of the city of Cedar Rapids bounded by a line beginning at the point where Seventy-sixth avenue southwest (which is the south corporate limit of the city of Cedar Rapids) intersects Edge-wood road southwest (which is the west corporate limit of the city of Cedar Rapids) and proceeding north along Edgewood road southwest to its intersection with the Chicago' and Northwestern railroad track and proceeding easterly along the Chicago and Northwestern railroad track to its intersection with U. S. highways 30 and 218 and proceeding north along U. S. highways 30 and 218 to its intersection with Thirty-third avenue southwest and proceeding northeasterly and east along Thirty-third avenue southwest to its intersection with Woodland drive southwest and proceeding northeasterly along Woodland drive southwest to its intersection with Wing road southwest and proceeding east along Wing road southwest to its intersection with Outlook drive southwest and proceeding northerly along Outlook drive southwest to its intersection with Twenty-ninth avenue southwest and proceeding east along Twenty-ninth avenue southwest to its intersection with Bowling street southwest and proceeding south along Bowling street southwest to its intersection with the Chicago and Northwestern railroad track and proceeding easterly along that railroad track to its intersection with the southward extension of the easternmost boundary of Jones park and proceeding north and west along the boundary of Jones park to its intersection with Fruitland boulevard and proceeding north along Fruitland boulevard to its intersection with Ely avenue southwest and proceeding east along Ely avenue southwest to its intersection with “C” street southwest and proceeding southeast along “C” street southwest to its intersection with Summit avenue southwest and proceeding east along Summit avenue southwest and its eastward extension to the main channel of the Cedar river and proceeding generally northward along the main channel of the Cedar river to its intersection with a line extended due south from the southwest corner of Van Vechten park and proceeding north along that line and continu*221ing to follow the western and northern boundary of Van Vechten park to its intersection with Twenty-first street southeast and proceeding north along Twenty-first street southeast to its intersection with Mount Vernon road southeast and proceeding east along Mount Vernon road southeast to its intersection with Memorial drive southeast and proceeding north along Memorial drive southeast to its intersection with Dalewood avenue southeast and proceeding first east, then north, and again east along Dalewood avenue southeast to its intersection with Thirtieth street southeast and proceeding north along Thirtieth street southeast to its intersection with Bever avenue southeast and proceeding east along Bever avenue southeast to its intersection with Thirty-fourth street southeast and proceeding north along Thirty-fourth street southeast to its intersection with the portion of the corporate limits of the city of Cedar Rapids which runs easterly from Thirty-fourth street southeast at a point just north of Randon road and proceeding first easterly and continuing to follow the corporate limit of the city of Cedar Rapids to the point of beginning.
26. The twenty-sixth representative district shall consist of that portion of the city of Cedar Rapids partially bounded on the east and south by representative district twenty-five, as described in subsection twenty-five (25) of this appendix, and having as the remainder of its boundary a line beginning at the point where the main channel of the Cedar river intersects a line drawn due south from the southwest comer of Van Vechten park, which intersection is a point on the boundary of representative district twenty-five, and proceeding first westerly and then northerly along the main channel of the Cedar river to its intersection with the southwestward extension of Fourth avenue southeast and proceeding northeast along Fourth avenue southeast to its intersection with Second street southeast and proceeding northwest along Second street southeast to its intersection with Second avenue southeast and proceeding northeast along Second avenue southeast to its intersection with the Chicago, Rock Island and Pacific railroad track and proceeding southeast along that railroad track to its intersection with Third avenue southeast and proceeding northeast along Third avenue southeast to its intersection with Tenth street southeast and proceeding southeast along Tenth street southeast to its intersection with Mount Vernon road southeast and proceeding easterly along Mount Vernon road southeast to its intersection with Fourteenth street sputheast and proceeding north along Fourteenth street southeast to its intersection with Fifth avenue southeast and proceeding west along Fifth avenue southeast to its intersection with the northward continuation of Fourteenth street southeast and proceeding north along Fourteenth street southeast to its intersection with Third avenue southeast and proceeding northeast along Third avenue southeast to the northwestward continuation of Fourteenth street southeast and proceeding northwest along Fourteenth street southeast to its intersection with Second avenue southeast and proceeding southwest along Second avenue southeast to its intersection with Thirteenth street southeast and proceeding northwest along Thirteenth street southeast and Thirteenth street northeast to its intersection with “C” avenue northeast and proceeding northeast along “C” avenue northeast to its intersection with Sixteenth street northeast and proceeding northwest along Sixteenth street northeast to its intersection with the Chicago, Milwaukee, St. Paul and Pacific railroad track and proceeding northeast along that railroad track to its intersection with Seventeenth street northeast and proceeding northerly along Seventeenth street northeast to its intersection with Greene avenue northeast and proceeding west along Greene avenue northeast to its intersection with Sixteenth street northeast and proceeding north along Sixteenth street northeast to its intersection with “J” avenue northeast and proceeding west along “J” avenue northeast to its intersection with Maplewood drive northeast and proceeding north along *222Maplewood drive northeast to its intersection with Wildwood drive northeast and continuing north along Wildwood drive northeast to its intersection with Elm-hurst drive northeast and proceeding west along Elmhurst drive northeast to its intersection with Oakland road northeast and proceeding north along Oakland road northeast to its intersection with Twenty-ninth street northeast and proceeding east along Twenty-ninth street northeast to its intersection with Wildwood court northeast and proceeding north along Wildwood court northeast to its intersection with Thirtieth street northeast and proceeding west along Thirtieth street northeast to its intersection with Oakland road northeast and proceeding northerly along Oakland road northeast to its intersection with Thirty-fifth street northeast and proceeding east along Thirty-fifth street northeast to its intersection with “F” avenue northeast and proceeding south along “F” avenue northeast to its intersection with Thirty-second street northeast and proceeding east along Thirty-second street northeast to its intersection with “C” avenue northeast running north from Thirty-second street northeast and proceeding north along “C” avenue northeast to its intersection with Thirty-third street northeast and proceeding east along Thirty-third street northeast to its intersection with First avenue and proceeding south along First avenue to its intersection with Thirty-second street southeast and proceeding east along Thirty-second street southeast to its intersection with the Chicago, Milwaukee, St. Paul and Pacific railroad track and proceeding north along that railroad track to its intersection with Thirty-fifth street drive southeast and proceeding east along Thirty-fifth street drive southeast and its eastward extension to the corporate limit of the city of Cedar Rapids and proceeding first south and continuing to follow the corporate limit of the city of Cedar Rapids to the point just north of Randon road where the corporate limit of the city of Cedar Rapids turns eastward from Thirty-fourth street southeast, which is also a point on the boundary of representative district twenty-five.
27. The twenty-seventh representative district shall consist of:
a. In Benton county, the town of Wal-ford.
b. In Linn county:
(1) Fayette, Clinton and Fairfax townships.
(2) That portion of the city of Cedar Rapids partially bounded on the east and south by representative district twenty-five, as described in subsection twenty-five (25) of this appendix, and having as the remainder of its boundary a line beginning at the point where the Chicago and Northwestern railroad tracks intersect Edgewood road southwest, which is a point on the boundary of representative district twenty-five, and proceeding in a clockwise manner along the corporate limit of the city of Cedar Rapids to the point where that portion of the corporate limit which parallels or coincides with Westwood drive northwest intersects Edgewood road northwest and proceeding south along Edgewood road northwest to its intersection with Sue lane northwest and proceeding east along Sue lane northwest to its intersection with Thirty-second street northwest and proceeding north along Thirty-second street northwest to its intersection with Johnson avenue northwest and proceeding east along Johnson avenue northwest to its intersection with Twenty-fourth street northwest running north from Johnson avenue northwest and proceeding north along Twenty-fourth street northwest to its intersection with “D” avenue northwest and proceeding easterly along “D” avenue northwest to its intersection with Twenty-third street northwest and proceeding north along Twenty-third street northwest to its intersection with “E” avenue northwest and proceeding east along “E” Avenue northwest to its intersection with Eighteenth street northwest and proceeding south along Eighteenth street northwest to its intersection with Johnson avenue north*223west and proceeding first east and then southeasterly along Johnson avenue northwest to its intersection with Maple drive' northwest and proceeding east along Maple drive northwest to its intersection with Fourteenth street northwest and proceeding south along Fourteenth street northwest to its intersection with First avenue west and proceeding first east and then northeasterly along First avenue west to its intersection with Twelfth street southwest and proceeding southeast along Twelfth street southwest to its intersection with Fifth avenue southwest and proceeding east along Fifth avenue southwest to its intersection with the Chicago, Milwaukee, St. Paul and Pacific railroad track and proceeding northerly along that railroad track to its intersection with Second avenue southwest and proceeding northeasterly along Second avenue southwest to its intersection with Eighth street southwest and proceeding south along Eighth street southwest to its intersection with Third avenue southwest and proceeding northeasterly along Third avenue southwest to its intersection with Seventh street southwest and proceeding southeasterly along Seventh street southwest to its intersection with Fifth avenue southwest and proceeding east along Fifth avenue southwest to the southward extension of Seventh street southwest and proceeding south along Seventh street southwest to its intersection with Eighth avenue southwest and proceeding east along Eighth avenue southwest to its intersection with Sixth street southwest and proceeding south along Sixth street southwest to its intersection with the Chicago, Milwaukee, St. Paul and Pacific railroad track and proceeding northeasterly along that railroad track to its intersection with Fourth street southwest and proceeding south along Fourth street southwest to its , intersection with Sixteenth avenue southwest and proceeding west along Sixteenth avenue southwest to its intersection with Sixth street southwest and proceeding south along Sixth street southwest to its intersection with Twenty-second avenue southwest and proceeding west along Twenty-second avenue southwest to its intersection with Eighth street southwest and proceeding south along Eighth street southwest to its intersection with Wilson avenue southwest and proceeding east along Wilson avenue southwest and continuing along Ely avenue southwest to its intersection with Fruitland boulevard southwest, which intersection is a point on the boundary of representative district twenty-five.
28. The twenty-eighth representative district shall consist of that portion of the city of Cedar Rapids bounded on the east, south and west by representative districts twenty-six, twenty-five and twenty-seven, as described in subsections twenty-six (26), twenty-five (25), and twenty-seven (27), respectively, of this appendix, and having as the remainder of its boundary a line beginning at the intersection of Westwood drive northwest and Edgewood road northwest, which is a point on the boundary of representative district twenty-seven, and proceeding north along Edgewood road northwest to its intersection with “O” avenue northwest and proceeding east along “O” avenue northwest to its intersection with Hillside drive running north from “O” avenue northwest and proceeding north along Hillside drive northwest to its intersection with Elaine drive northwest and proceeding east along Elaine drive northwest to its intersection with Thirtieth street northwest and proceeding south along Thirtieth street northwest to its intersection with “O” avenue northwest and proceeding east along “O” avenue northwest to its intersection with Ellis boulevard northwest and proceeding north along Ellis boulevard northwest to its intersection with Penn avenue northwest and proceeding west along Penn avenue northwest to its intersection with Eighth street northwest and proceeding north along Eighth street northwest to its intersection with “Q” avenue northwest and proceeding east along “Q” avenue northwest to its intersection with Ellis boulevard northwest and proceeding northwesterly along Ellis boulevard northwest to its intersection with El*224lis lane northwest and proceeding northeasterly along the extension of Ellis lane northeast to its intersection with the Chicago, Rock Island and Pacific railroad track running east of and generally parallel with the Cedar river and proceeding northwesterly along that railroad track to its intersection with “J” avenue northeast and proceeding southeasterly along “J” avenue northeast to its intersection with Shaver road running north from “J” avenue northeast and proceeding north along Shaver road to its intersection with Coldstream avenue northeast and proceeding easterly along Coldstream avenue northeast to its intersection with the Wabash railroad track and proceeding north along that railroad track to its intersection with Glass road northeast and proceeding easterly along Glass road northeast to its intersection with Center Point road northeast and proceeding north along Center Point road northeast to its intersection with Richmond road northeast and proceeding east along Richmond road northeast to its intersection with Ozark street northeast and proceeding south along Ozark street northeast to its intersection with Keith drive northeast and proceeding east along Keith drive northeast to its intersection with Mark street northeast and proceeding north along Mark street northeast to its intersection with Richmond road northeast and proceeding first east and then northeasterly along Richmond road northeast to its intersection with Hollywood boulevard northeast and proceeding easterly along Hollywood boulevard northeast to its intersection with Oakland road northeast and proceeding south along Oakland road northeast to its intersection with Thirty-fifth street northeast, which is a point on the boundary of representative district twenty-six.
29. The twenty-ninth representative district shall consist of the following portions of Linn county:
a.Those portions of the unincorporated territory of Marion township lying:
(1) South of the southern corporate limit of the city of Marion and west of state highways 13 and ISO.
(2) Between the corporate limits of the cities Cedar Rapids and Marion.
b. The city of Marion.
c. That portion of the city of Cedar Rapids partially bounded on the south by representative districts twenty-six and twenty-eight, as described in subsections twenty-six (26) and twenty-eight (28) of this appendix, and having as the remainder of its boundary a line beginning at the intersection of Richmond road northeast with Center Point road northeast, which is a point on the boundary of representative district twenty-eight, and proceeding northerly along Center Point road northeast to its intersection with Forty-second street northeast and proceeding west along Forty-second street northeast to its intersection with Wenig road and proceeding north along Wenig road to its intersection with White Pine drive northeast and proceeding first east and then north along White Pine drive northeast to its intersection with Towne House drive northeast and proceeding westerly along Towne House drive northeast to its intersection with Wenig road and proceeding north along Wenig road to its intersection with Forty-ninth street northeast and proceeding east along Forty-ninth street northeast to its intersection with the Wabash railroad track and proceeding northwesterly along the Wabash railroad track to its intersection with the Chicago, Milwaukee, St. Paul and Pacific railroad track and proceeding easterly along that railroad track to its intersection with Center Point road northeast and proceeding south along Center Point road northeast to its intersection with Fiftieth street northeast and proceeding east along Fiftieth street northeast to its intersection with Collins road northeast and proceeding east along Collins road northeast to its intersection with Old Marion road northeast and proceeding east on Old Marion road to its intersection with the Chicago, Milwaukee, St. Paul and Pacific railroad track and proceeding southerly along that railroad track, a portion of which at that point forms the corporate limit of the city of Cedar Rapids, *225and continuing to follow the corporate limit in a clockwise manner to the point where it intersects the eastward extension of Thirty-fifth street drive southeast, which intersection is a point on the boundary of representative district twenty-six.
30. The thirtieth representative district shall consist of the following portions of Linn county:
a. Jackson, Boulder, Washington, Otter Creek, Maine, Buffalo, Monroe, Brown and Linn townships.
b. That portion of Marion township not included in representative district twenty-nine as described in subsection twenty-nine (29) of this appendix.
c. That portion of the city of Cedar Rapids not included in representative districts twenty-five through twenty-nine, inclusive, as described in subsections twenty-five (25), twenty-six (26), twenty-seven (27), twenty-eight (28) and twenty-nine (29), respectively, of this appendix.
31. The thirty-first representative district shall consist of:
a. In Benton county, Bruce, Cedar, Harrison, Polk, Monroe, Jackson, Taylor, Benton, Homer, Big Grove, Eden, and Canton townships, the town of Shellsburg and the city of Vinton.
b. In Black Hawk county:
(1) Fox, Spring Creek, and Big Creek townships.
(2) That portion of Cedar township bounded by a line beginning at the point where county road D-35 intersects the western boundary of Cedar township and proceeding east along county road D-35 to its intersection with Foulk road and proceeding south along Foulk road to its intersection with the south boundary line of township 88 north, range 12 west and proceeding east along the south boundary of township 88 north, range 12 west to its intersection with U. S. highway 218 and proceeding northwesterly along U. S. highway 218 to its intersection with the east-west center line of section 33, and proceeding east along that center line to the east boundary of section 33 and proceeding north along the east boundary of sections 33 and 28 to the north boundary of section 28 and proceeding west along the north boundary of section 28 to its intersection with a road located on or near the north-south center line of the west half of section 21, all in township 88 north, range 12 west, and proceeding north and northwest along that road to its intersection with McKeller road and proceeding northeasterly along the line of Mc-Keller road extended to the main channel of the Cedar river, which at that point is a part of boundary of Cedar township, and proceeding first southeasterly and continuing along the boundary of Cedar township in a clockwise manner to the point of beginning.
c. In Buchanan county, Westburg, Sumner, Liberty, Middlefield, Jefferson, Homer, Cono and Newton townships and the town of Jesup.
d. In Linn county, Grant and Spring Grove townships.
e. In Tama county, Clark and Oneida townships.
32.The thirty-second representative district shall consist of:
a. In Buchanan county:
1. Fairbank, Hazelton, Buffalo, Madison, Washington, Byron and Fremont townships.
(2) That portion of Perry township lying outside the corporate limits of the town of Jesup.
b. In Black Hawk county:
(1) Bennington, Lester, Poyner and Barclay townships.
(2) All of East Waterloo township outside the corporate limits of the city of Waterloo except:
(a) That portion bounded by a line beginning at the point where Moline road in*226tersects the corporate limits of the city of Waterloo and proceeding north along Mo-line road to its intersection with the boundary line of Mount Vernon township and proceeding west along the Mount Vernon township line to its intersection with the corporate limits of the city of Waterloo and proceeding south and east along the corporate limits of the city of Waterloo to the point of beginning.
(b) That portion bounded by a line beginning at the point where state highway 281 intersects the corporate limits of the city of Waterloo and proceeding east along state highway 281 to its intersection with the boundary line of Poyner township and proceeding north along the boundary line of Poyner township to its intersection with Newell street and proceeding west along Newell street to its intersection with the corporate limits of the city of Waterloo and proceeding south along the corporate limit of the city of Waterloo to the point of beginning.
(c) That portion bounded on the north, east and south by the corporate limits of the city of Waterloo and on the west by Cedar Falls township.
33. The thirty-third representative district shall consist of the following portions of Black Hawk county:
a. That area lying immediately west of the southern part of the city of Waterloo, shown on maps prepared by the U. S. bureau of the census for the 1970 federal decennial census as lying in a part of Black Hawk township and in a part of the unincorporated territory of Cedar Falls township, a portion of which has subsequently been annexed by the city of Cedar Falls, and all of which is bounded by a line beginning at the intersection of West Ridge-way avenue and county highway “K” running south from West Ridgeway avenue and proceeding south along county highway “K” to its intersection with West Shaulis road and proceeding east along West Shaulis road to the point where it first intersects the western corporate limit of the town of Hudson and proceeding generally south along the corporate limit of the town of Hudson to the point where it intersects county highway “M” and proceeding southwesterly along county highway “M” to its intersection with the boundary between sections 33 and 34, township 88 north, range 14 west, and proceeding south along that boundary to the south boundary of Black Hawk township and proceeding east and north along the boundary of Black Hawk township to its intersection with the southern corporate limit of the city of Waterloo and proceeding west and north along the corporate limit of the city of Waterloo to the point where it intersects the line which was on April 1, 1970, the southern corporate limit of the city of Cedar Falls and proceeding west along the line which was on April 1, 1970, the southern corporate limit of the city of Cedar Falls to its intersection with Hudson road and proceeding south along Hudson road to its intersection with West Ridgeway avenue and proceeding west along West Ridgeway avenue to the point of beginning.
b. That portion of the city of Waterloo bounded by a line beginning at the point where the common corporate limit of the cities of Cedar Falls and Waterloo intersects University avenue (U. S. highway 218) and proceeding southeasterly along University avenue (U. S. highway 218) and continuing southeasterly along Head-ford avenue to its intersection with Ans-borough avenue and proceeding north along Ansborough avenue to its intersection with Hartman avenue and proceeding west along Hartman avenue to its intersection with Chalmer avenue and proceeding south along Chalmer avenue to its intersection with Janney avenue and proceeding west along Janney avenue to its intersection with Wilbur avenue and proceeding north along Wilbur avenue to its intersection with Falls avenue and proceeding east along Falls avenue to its intersection with Ansborough avenue and proceeding north along Ans-borough avenue to its intersection with Rainbow drive and proceeding east along *227Rainbow drive to its intersection with West-field avenue and proceeding south and southeasterly along Westfield avenue to its intersection with Cleveland street and proceeding south along Cleveland street and continuing south along Fletcher avenue to its intersection with Black Hawk creek and proceeding southwesterly along Black Hawk creek to its intersection with Ans-borough avenue and proceeding south along Ansborough avenue to its intersection with the south boundary of Hope Martin Memorial park and proceeding east along that boundary and continuing east along Reber avenue to its intersection with Drexel avenue and proceeding south along Drexel avenue to its intersection with Kingsley avenue and proceeding east along Kingsley avenue to its intersection with Euclid avenue and proceeding south along Euclid avenue to its intersection with Columbia circle and proceeding westerly and southerly along Columbia circle to its intersection with Kingbard boulevard and proceeding easterly along Kingbard boulevard to its intersection with Clough street and proceeding south along Clough street to its intersection with West Fourth street and proceeding northeast along West Fourth street to its intersection with Kimball avenue and proceeding south along Kimball avenue to its intersection with Forest avenue and proceeding east along Forest avenue to its intersection with Vermont street and proceeding south along Vermont street to its intersection with Hawthorne avenue and proceeding east along Hawthorne avenue to its intersection with West Sixth street and proceeding north along West Sixth street to its intersection with Bertch avenue and proceeding east along Bertch avenue to its intersection with West Ninth street and pro-’ ceeding north along West Ninth street to its intersection with Johnson street and proceeding southeast along Johnson street to its intersection with Williston avenue and proceeding east along Williston avenue to its intersection with West Eleventh street and proceeding south along West Eleventh street to its intersection with Liberty avenue and proceeding east along Liberty avenue to its intersection with Ohio street and proceeding south along Ohio street to its intersection with Ridgeway avenue and proceeding east along Ridgeway avenue and its eastward extension to the main channel of the Cedar river, which is also the corporate limit of the city of Waterloo and proceeding first southwesterly and continuing in a clockwise manner around the corporate limit of the city of Waterloo to the point of beginning.
34. The thirty-fourth representative district shall consist of that portion of the city of Waterloo bounded on the west and partially bounded on the south by representative district thirty-three, as described in subsection thirty-three (33) of this appendix, and having as the remainder of its boundary a line beginning at the intersection of Rainbow drive and West Conger street, which is a point on the boundary of representative district thirty-three, and proceeding northeasterly along West Conger street to its intersection with the main channel of the Cedar river and proceeding southeasterly along the main channel of the Cedar river to its intersection with East Mullan avenue and proceeding northeasterly along East Mullan avenue to its intersection with Almond street and proceeding east along Almond street to its intersection with East Fourth street and proceeding north along East Fourth street to its intersection with Quincey street and proceeding east along Quincey street to its intersection with Mobile street and proceeding south along Mobile street to its intersection with the Illinois Central railroad track and proceeding southeasterly along that railroad track to its intersection with Glenwood street and proceeding east along Glenwood street to its intersection with Steely street and proceeding north along Steely street to its intersection with the Chicago and Great Western railroad track and proceeding eastward along the Chicago and Great Western railroad track to its intersection with the spur line of the Waterloo railroad track and proceeding southeasterly and south along that railroad track to its intersection with Independence avenue and proceeding east *228along Independence avenue to its intersection with the corporate limit of the city of Waterloo and proceeding first south and continuing in a clockwise manner along the corporate limit of the city of Waterloo to its intersection with the eastward extension of Ridgeway avenue, which is also a point on the boundary of representative district thirty-three.
35. The thirty-fifth representative district shall consist of the following portions of Black Hawk county:
a. That portion of Mt. Vernon township lying outside the corporate limits of the city of Cedar Falls, as established by the annexation to the city of Cedar Falls effective May 25, 1971.
b. Those portions of the unincorporated territory of East Waterloo township not included in representative district thirty-three, as described in subsection thirty-three (33) of this appendix.
c. That portion of the unincorporated territory of Cedar Falls township bounded on the south, west and north by the corporate limits of the city of Cedar Falls and on the east by East Waterloo township.
d. Those portions of the city of Cedar Falls bounded by lines described as follows:
(1) Beginning at the intersection of the common corporate limit of the cities of Cedar Falls and Waterloo with the eastward extension of Green Hill road and proceeding west along the extension of Green Hill road and Green Hill road to its intersection with Round street and proceeding north along Round street to its intersection with the westward continuation of Green Hill road and proceeding west along Green Hill road and its westward extension to its intersection with the southward extension of McClain drive -and proceeding north along the extension of McClain drive and McClain drive to its intersection with Waterloo road and proceeding northwest along Waterloo road to its intersection with Victory drive and proceeding northerly along Victory drive to its intersection with Acorn lane and proceeding easterly along Acorn lane to its intersection with Ashland avenue and proceeding north along Ashland avenue to its intersection with Sunnyside drive and proceeding west along Hawthorn drive to its intersection with Victory drive and proceeding north along Victory drive to its intersection with Sunnyside drive and proceeding east along Sunnyside drive to its intersection with Ashland avenue and proceeding north along Ashland avenue to its intersection with Madison street and proceeding west along Madison street to its intersection with Virgil street and proceeding north along Virgil street to its intersection with Rainbow drive and proceeding east along Rainbow drive to its intersection with the north-south center line of section 18, township 89 north, range 13 west, and proceeding north along that line to its intersection with the main channel of the Cedar river, which is also the corporate limit of the city of Cedar Falls, and proceeding first easterly and continuing in a clockwise manner along the corporate limit of the city of Cedar Falls to the point of beginning.
(2) Beginning at the intersection of Lake street and Leversee road, which at that point is the common corporate limit of the cities of Cedar Falls and Waterloo, and proceeding west along Lake street to its intersection with Big Woods road and proceeding north along Big Woods road to its intersection with Lone Tree road and proceeding westerly along Lone Tree road to its intersection with Center street and proceeding south along Center street to its intersection with Lantz avenue and proceeding west along Lantz avenue to its intersection with Clark street and proceeding south along Clark street to its intersection with Western avenue and proceeding west along Western avenue to its intersection with Elm street and proceeding south along Elm street to its intersection with Cedar street and proceeding west along Cedar street and its westward extension to its intersection with the east boundary of Black Hawk park and proceeding first north and continuing *229along the boundary of Black Hawk park to the point where that boundary intersects or coincides with the corporate limit of the city of Cedar Falls as established by the annexation of May 25, 1971, and proceeding along that corporate limit in a clockwise manner to the point of beginning.
e. That portion of the city of Waterloo not included in representative districts thirty-three and thirty-four, as described in subsections thirty-three (33) and thirty-four (34), respectively of this appendix.
36. The thirty-sixth representative district shall consist of the following portions of Black Hawk county:
a. Union township.
b. That portion of Washington township lying outside the corporate limit of the town of Janesville and outside the corporate limit of the city of Cedar Falls as that corporate limit was established by the annexation of May 25, 1971.
c. Those portions of the unincorporated territory of Cedar Falls township and of the city of Cedar Falls not included in representative district thirty-five, as described in subsection thirty-five (35) of this appendix.
37. The thirty-seventh representative district shall consist of:
a. In Black Hawk county, that portion of the town of Janesville lying within Washington township.
b. In Bremer county, Polk, Douglas, Frederika, Lafayette, Warren, Washington, Jackson and Jefferson townships and the city of Waverly.
c. In Butler county, Coldwater, Dayton, Fremont, West Point, Jackson, Butler, Jefferson, Shell Rock, Albion and Beaver townships.
d. In Floyd county, Riverton township.
38. The thirty-eighth representative district shall consist of:
a.In Black Hawk county:
(1) Orange, Lincoln and Eagle townships.
(2) That portion of Black Hawk township not included in representative district thirty-three, as described in subsection thirty-three (33) of this appendix.
b. In Butler county, Bennezette, Pitts-ford, Madison, Ripley, Washington and Monroe townships.
c. In Franklin county, Geneva and Osceola townships.
d. In Grundy county, German, Pleasant Valley, Beaver, Fairfield, Shiloh, Colfax, Lincoln, Grant, Palermo, Washington, Black Hawk and Clay townships.
e. In Marshall county, Vienna township.
f. In Tama county, Lincoln, Grant, Buckingham, Geneseo, Spring Creek, Crystal, Perry, Carlton and Howard townships.
39. The thirty-ninth representative district shall consist of the following portions of Marshall county:
a. Le Grand township and all of the city of Marshalltown.
b. That portion of Timber Creek township lying south and east of a line beginning at the point where U. S. highway 30 intersects with the corporate limits of the city of Marshalltown and proceeding west along U. S. highway 30 to its intersection with the eastern boundary of section 16, township 83 north, range 18 west, and proceeding south along the eastern boundary of sections 16, 21, 28 and 33, township 83 north, range 18 west, to its intersection with the northern boundary of Jefferson township.
40. The fortieth representative district shall consist of:
a. In Grundy county, Melrose and Felix townships.
b. In Hardin county, Sherman, Tipton, Pleasant, Eldora, Concord, Grant, Providence and Union townships and the city of Eldora.
*230c. In Jasper county:
(1) Clear Creek, Independence, Malaka, Sherman and Poweshiek townships.
(2) That portion of Washintgon township lying outside the corporate limits of the city of Colfax.
d. In Marshall county:
(1) Liberty, Bangor, Liscomb, Iowa, Taylor, Marion, Minerva, Marietta, State Center, Washington, Eden, Logan, Jefferson and Green Castle townships.
(2) That portion of Timber Creek township which is not included in the thirty-ninth representative district, as described in subsection thirty-nine (39) of this appendix.
e. In Story county, Lincoln, Sherman and Collins townships.
41. The forty-first representative district shall consist of the following portions of Story county:
(1) Milford, Grant, Nevada, and New Albany townships.
(2) Those portions of Washington and Franklin townships and the city of Ames bounded by a line beginning at the southernmost point at which the corporate limit of the city of Ames intersects the boundary of Grant township and proceeding westerly along the corporate limit of the city of Ames to its intersection with a road running east from South Sixteenth street in the city of Ames and proceeding west along that road to the point where it again intersects the corporate limit of the city of Ames, and proceeding generally south and west along the corporate limit of the city of Ames to its intersection with U. S. highway 69 and proceeding north along U. S. highway 69 to its intersection with Squaw Creek and proceeding westerly along Squaw Creek to its intersection with South Maple avenue and proceeding north along South Maple avenue to its intersection with South Second street and proceeding east along South Second street to its intersection with South Oak avenue and proceeding north along South Oak avenue to its intersection with Lincoln way and proceeding west on Lincoln way to its intersection with Squaw Creek and proceeding north along Squaw Creek to its intersection with the Chicago and Northwestern railroad track and proceeding northwesterly along that railroad track to its junction with Ontario street and proceeding west on Ontario street to its junction with Sheldon avenue and proceeding southerly on Sheldon avenue to its junction with Ross road and proceeding southerly along Ross road to its junction with Wisconsin avenue and proceeding north on Wisconsin avenue to its junction with Ontario street and proceeding west on Ontario street to its junction with Michigan avenue and proceeding south on Michigan avenue to its injunction with Ross road and proceeding west on Ross road to its junction with Garfield avenue and proceeding north on Garfield avenue to its junction with Ontario street and proceeding west on Ontario street to its intersection with the Boone county boundary line and proceeding north on the Boone county boundary line to its intersection with the Chicago and Northwestern railroad track and proceeding easterly along that railroad track to its junction with the corporate limits of the city of Ames and proceeding in a clockwise manner along the corporate limits of the city of Ames to the point of beginning.
42. The forty-second representative district shall consist of:
a. In Boone county, that portion of the town of Sheldahl lying in Garden township.
b. In Polk county:
(1) Lincoln, Elkhart and Washington townships.
(2) That portion of Franklin township lying outside the corporate limits of the town of Bondurant.
(3) That portion of the town of Sheldahl lying in Union township.
c. In Story county:
(1) Palestine, Union and Indian Creek townships.
*231(2) That portion of Washington township, outside the corporate limits of the city of Ames, lying south of U. S. highway 30.
(3) That portion of the city of Ames not included in representative district forty-one, as described in subsection forty-one (41) of this appendix.
• 43. The forty-third representative district shall consist of:
a. In Boone county:
(1) Harrison and Jackson townships.
(2) That portion of Dodge township outside the corporate limits of the town of Fraser.
(3) That portion of Colfax township outside the corporate limits of the town of Luther.
b. All of Hamilton county.
c. In Story county:
(1) Lafayette, Howard, Warren and Richland townships.
(2) That portion of Franklin township not included in representative district forty-one, as described in subsection forty-one (41) of this appendix.
(3) That portion of Washington township bounded on the south by U. S. highway 30, on the east by the corporate limit of the city of Ames, on the north by the Franklin township boundary and on the west by the Boone county boundary.
d. In Webster county, that portion of Washington township lying outside the corporate limits of the town of Duncombe.
44. The forty-fourth representative district shall consist of:
a. In Boone county:
(1) Grant, Pilot Mound, Amaqua, Yell, Des Moines, Beaver, Marcy, Worth, Union, Peoples, Cass and Douglas townships.
(2) That portion of Garden township lying outside the corporate limits of the town of Sheldahl.
(3)That portion of the town of Fraser lying in Dodge township.
b. In Greene county, Dawson, Patón, Bristol, Hardin, Junction, Franklin and Washington townships.
45. The forty-fifth representative district shall consist of:
a. In Humboldt county, Avery, Weaver, Corinth, Beaver, Lake and Norway townships, the city of Humboldt and the town of Dakota city.
b. In Webster county:
(1) Badger and Newark townships.
(2) Those portions of Cooper township and of the city of Fort Dodge bounded by a line beginning at the point where the Deer Creek, Badger, Douglas and Cooper township boundary lines intersect and proceeding southerly along the Cooper township boundary line to its intersection with the corporate limits of the city of Fort Dodge and proceeding south along the corporate limits of the city of Fort Dodge to its intersection with Seventh street and proceeding along Seventh street to its junction with Sixth street and proceeding south along Sixth street to its intersection with Dakota street and proceeding east on Dakota street to its intersection with Seventh street and proceeding south on Seventh street to its intersection with the Illinois Central railroad track and proceeding southeasterly along that railroad track to its intersection with Herring street and proceeding northeast along Herring street to its intersection with Fifth avenue and proceeding northeast along Fifth avenue to its intersection with Twelfth street and proceeding north along Twelfth street to its intersection with Fourth avenue south and proceeding east on Fourth avenue south to its intersection with Twenty-first street and proceeding south on Twenty-first street to its intersection with Fifth avenue south and proceeding east along Fifth avenue south to its intersection with Twenty-ninth street and proceeding south on Twenty-ninth street to its intersection with Eighth avenue south *232and proceeding east on Eighth avenue south to its intersection with a north-south line running south from Eighth avenue south between Thirtieth and Thirty-first streets, which was a part of the 1960 corporate limit of the city of Fort Dodge and is shown on maps prepared by the U. S. bureau of the census for the 1970 federal decennial census as a part of the boundary between enumeration districts 36 and 37 in the city of Fort Dodge, and proceeding south along this line to its intersection with the eastward extension of Tenth avenue and proceeding west on the extension of Tenth avenue and Tenth avenue to its intersection with Twenty-ninth street and proceeding south along Twenty-ninth street to its intersection with Eleventh avenue south and proceeding west along Eleventh avenue south to its intersection with Twenty-second street and proceeding south along Twenty-second street to its intersection with Thirteenth avenue south and proceeding east along Thirteenth avenue south to its intersection with Twenty-fourth street and proceeding south along Twenty-fourth street to its intersection with Fifteenth avenue south and proceeding west along Fifteenth avenue south to its intersection with Twenty-second street and proceeding south along Twenty-second street to its intersection with the corporate limit of the city of Fort Dodge and proceeding first east and continuing along the corporate limit of the city of Fort Dodge to its intersection with U. S. highway 20 and proceeding east along U. S. highway 20 to its intersection with the east boundary of Cooper township and proceeding north and west along the boundary of Cooper township to the point of beginning.
46.The forty-sixth representative district shall consist of the following portions of Webster county:
a.Jackson, Deer Creek, Johnson, Douglas, Fulton, Elkhorn, Pleasant Valley, Otho, Roland, Clay, Burnside, Sumner, Webster, Yell, Gowrie, Lost Grove, Dayton and Hardin townships.
b. Those portions of Cooper township and of the city of Fort Dodge not included in the forty-fifth representative district, as described in subsection forty-five (45) of this appendix.
c. That portion of the town of Dun-combe lying in Washington township.
47. The forty-seventh representative district shall consist of:
a. All of Calhoun county.
b. In Carroll county:
(1) ICniest, Sheridan and Jasper townships.
(2) That portion of the town of Breda lying in Wheatland township.
c. In Greene county, Cedar and Highland townships.
d. In Pocahontas county, Marshall, Sherman, Center, Roosevelt, Garfield, Dover, Grant, Lincoln, Lake, Cedar, Colfax, Bellville and Lizard townships.
e. In Sac county:
(1) Wall Lake and Coon Valley townships.
(2) That portion of the town of Lake View lying in Viola township.
48. The forty-eighth representative district shall consist of:
a. In Buena Vista county, Maple Valley township.
b. In Carroll county, that portion of Wheatland township lying outside the corporate limits of the town of Breda.
c. In Cherokee county, Silver and Diamond townships.
d. In Crawford county, Soldier, Morgan, Otter Creek, Stockholm, Jackson and Milford townships.
e. All of Ida county.
f. In Sac county:
(1) Eureka, Eden, Delaware, Douglas, Cook, Boyer Valley, Jackson, Cedar, Rich-*233land, Clinton, Wheeler, Levey and Sac townships.
(2) That portion of Viola township lying outside the corporate limits of the town of Lake View.
49. The forty-ninth representative district shall consist of:
a. In Cherokee county, Grand Meadow and Willow townships.
b. In Plymouth county, Hancock, Perry, Hungerford, Lincoln, Elkhorn and Garfield townships.
c. In Woodbury county:
(1) Concord, Banner, Arlington, Rutland, Union and Wolf Creek townships.
(2) That portion of Kedron township lying outside the corporate limits of the town of Anthon.
(3) That portion of the city of Sioux City bounded by a line beginning at the intersection of the eastern and northern city limits of the city of Sioux City and proceeding west along the city limits of the city of Sioux City to its intersection with Rustin street and proceeding south along Rustin street to its intersection with Forty-sixth street and proceeding east along Forty-sixth street to its intersection with Harrison street and proceeding south along Harrison street to its intersection with Forty-fourth street and proceeding east along Forty-fourth street to its intersection with Central street and proceeding south along Central street to its intersection with Floyd boulevard and proceeding northeast along Floyd boulevard to its intersection with Forty-first street running south from Floyd boulevard and proceeding southeast along Forty-first street to its intersection with the westernmost track of the Illinois Central railroad and proceeding southwest along that railroad track to its intersection with the eastward extension of Thirty-third street and proceeding west along the extension of Thirty-third street and Thirty-third street to its intersection with Pavonia street and proceeding north along Pavonia street and its northwestward extension to its intersection with Forty-first street and proceeding west along Forty-first street to its intersection with Cheyenne boulevard and proceeding southwesterly along Cheyenne boulevard to its intersection with Thirty-seventh street and proceeding westerly along Thirty-seventh street to its junction with Thirty-eighth street and continuing westerly along Thirty-eighth street to its intersection with Jones street and proceeding south along Jones street to its intersection with Thirty-fourth street and proceeding west along Thirty-fourth street to its intersection with Pierce street and proceeding south along Pierce street to its intersection with Thirty-first street and proceeding west along Thirty-first street to its intersection with Douglas street and proceeding south along Douglas street to its intersection with Thirtieth street and proceeding east along Thirtieth street to its intersection with Pierce street and proceeding south along Pierce street to its intersection with Twenty-ninth street and proceeding west along Twenty-ninth street to its intersection with Stone Park boulevard and proceeding northwesterly along Stone Park boulevard to its intersection with Summit street running south from Stone Park boulevard and proceeding south along Summit street to its intersection with an unnamed roadway which is part of Grandview park and proceeding southwesterly along this unnamed roadway to its intersection with McDonald street and proceeding southerly along McDonald street to its intersection with Twenty-fourth street and proceeding east along Twenty-fourth street to its intersection with Pierce street and proceeding south along Pierce street to its intersection with Twenty-third street and proceeding east along Twenty-third street to its intersection with Nebraska street and proceeding south along Nebraska street to its intersection with Twenty-second street and proceeding west along Twenty-second street to its intersection with Pierce street and proceeding south along Pierce street to its intersection with Fifteenth street and proceeding east along Fifteenth street to its intersection *234with Nebraska street and proceeding south along Nebraska street to its intersection with Fourteenth street and proceeding east along Fourteenth street to its intersection with Jackson street and proceeding south along Jackson street to its intersection with Thirteenth street and proceeding east along Thirteenth street to its intersection with Virginia street and proceeding north along Virginia street to its intersection with Fourteenth street and proceeding east along Fourteenth street to its intersection with Floyd boulevard and proceeding south along Floyd boulevard to its intersection with Eleventh street and proceeding east along Eleventh street to its intersection with Lewis boulevard and proceeding north along Lewis boulevard to its intersection with Fourteenth street and proceeding east along Fourteenth street to its intersection with Cornelia street and proceeding southeasterly along Cornelia street to its intersection with Martha street and proceeding, north along Martha street to its intersection with Fourteenth street and proceeding east along Fourteenth street to the end of Fourteenth street at a point on the south line of section 24, township 89, range 47, where the north-south line of section 24 intersects an unnamed road and proceeding first north and continuing along the unnamed road to its intersection with the east corporate limit of the city of Sioux City and proceeding north along the east corporate limit to the beginning point.
50. The fiftieth representative district shall consist of that portion of the city of Sioux City partially bounded on the east and south by representative district forty-nine, as described in subsection forty-nine (49) of this appendix, and having as the remainder of its boundary a line beginning at the intersection of Pierce street with Sixteenth street, which is a point on the boundary of representative district forty-nine, and proceeding west along Sixteenth street to its intersection with Summit street and proceeding south along Summit street to its junction with Bluff street and continuing southerly along Bluff street to its intersection with West Eighth street and proceeding southeasterly along West Eighth street to its junction with Ninth street and continuing southeasterly along Ninth street to its intersection with Perry street and proceeding southwesterly along Perry street to its intersection with West Sixth street and proceeding northwesterly along West Sixth street to its intersection with West street and proceeding southerly along West street to its intersection with West Fourth street and proceeding west along West fourth street to its intersection with Casselman street and proceeding north along Cassel-man street to its intersection with West sixth street and proceeding west along West sixth street to its intersection with Blair street and proceeding south along Blair street to its intersection with West fourth street and proceeding westerly along West fourth street to its intersection with War Eagle road and proceeding southwesterly along War Eagle road and its extension to its intersection with the Iowa-South Dakota boundary, which is also the corporate limit of the city of Sioux City, and proceeding first west and continuing along the corporate limit of the city of Sioux City to its intersection with Rustin street, which is also a point on the boundary of representative district forty-nine.
51. The fifty-first representative district shall consist of that portion of the city of Sioux City partially bounded by the Iowa-Nebraska-South Dakota boundary and by representative districts forty-nine and fifty, as described in subsections forty-nine (49) and fifty (50), respectively, of this appendix, and having as the remainder of its boundary a line beginning at the point where the Woodbury-Concord township boundary line intersects with the east corporate limit of the city of Sioux City, which is a point on the boundary of representative district forty-nine, and proceeding south along the corporate limits of the city of Sioux City to its intersection with Morn-ingside avenue and proceeding northwesterly along Morningside avenue to its intersection with Glenn avenue and proceeding westerly along Glenn avenue to its intersection with South Cypress street and pro*235ceeding south along South Cypress street to its intersection with Bushnell avenue and proceeding west along Bushnell avenue to its intersection with South Lakeport street and proceeding north along South Lakeport street to its intersection with Sixth avenue and proceeding east along Sixth avenue to its intersection with Palmetto street and proceeding north along Palmetto street to its intersection with Morningside avenue and proceeding west along Morningside avenue to its intersection with South Lakeport street and proceeding north along South Lakeport street and its northward extension to its intersection with Stone avenue and proceeding west along Stone avenue to its intersection with Royce street and proceeding south along Royce street to its intersection with Vine avenue and proceeding west along Vine avenue to its intersection with South Glass street and proceeding south along South Glass street to its intersection with Peters avenue and proceeding east along Peters avenue to its intersection with Sioux trail and proceeding southeasterly along Sioux trail to its intersection with Orleans avenue and proceeding westerly along Orleans avenue to its intersection with South Glass street and proceeding south along South Glass street to its intersection with Seventh avenue and proceeding west along Seventh avenue to its intersection with South Paxton street and proceeding south along South Paxton street to its intersection with Glenn avenue and proceeding west along Glenn avenue to its intersection with South Cecelia street and proceeding north on South Cecelia street to its intersection with Sixth avenue and proceeding west on Sixth avenue to its intersection with South Alice street and proceeding south along South Alice street to its intersection with Glenn avenue and proceeding west along Glenn avenue to its intersection with South Lewis boulevard and proceeding south along South Lewis boulevard to its intersection with the southern boundary of Floyd park and proceeding west along the southern Floyd park boundary and its extension to the main channel of the Missouri river, which is also the Iowa-Nebraska boundary and the corporate limit of the city of Sioux City, and proceeding first northerly and continuing along the main channel of the Missouri river to its intersection with the southwesterly extension of War Eagle road, which is a point on the boundary of representative district fifty.
52. The fifty-second representative district shall consist of:
a. In Monona county:
(1) Fairview, Lake, West Fork, Grant, Maple, Cooper, and Ashton townships.
(2) That portion of the town of Whiting lying in Lincoln township.
(3) That portion of Kennebec township lying outside the corporate limits of the town of Castaña.
b. In Woodbury county:
(1) Woodbury, Floyd, Moville, Liberty, Grange, West Fork, Grant, Miller, Morgan, Rock, Lakeport, Sloan, Willow, Little Sioux, Oto and Liston townships.
(2) That portion of the town of Anthon lying in Kedron township.
(3) That portion of the city of Sioux City not included in representative districts forty-nine, fifty and fifty-one, as described in sections forty-nine (49), fifty (50) and fifty-one (51), respectively, of this appendix.
53. The fifty-third representative district shall consist of:
a. In Crawford county:
(1) Charter Oak, Hanover, Goodrich, Willow, Paradise, Denison, Boyer and Union townships.
(2) That portion of the city of Denison lying in East Boyer township.
b. In Harrison county, Little Sioux, Jackson, Allen, Lincoln, Harrison, Morgan, Raglan, Magnolia, Boyer, Clay, Taylor, Calhoun, Jefferson and Cincinnati townships.
*236c.In Monona county:
(1) Lincoln, Franklin, Belvidere, Jordan, Center, St. Clair, Soldier, Sherman, Sioux, Spring Valley and Willow townships and the city of Onawa.
(2) That portion of the town of Castaña lying in Kennebec township.
54. The fifty-fourth representative district shall consist of:
a. In Harrison county, Douglas, Cass, St. Johns, La Grange, Union and Washington townships.
b. In Pottawattamie county, Rockford, Boomer, Neola, Minden, Pleasant, Knox, Layton, Crescent, Hazel Dell, Norwalk, York, James, Valley, Lincoln, Center, Wright and Waveland townships.
c. In Shelby county, Grove, Washington, Cass, Lincoln, Shelby, Fairview, Monroe and Clay townships and the city of Harlan.
55. The fifty-fifth representative district shall consist of:
a. In Audubon county, Viola township.
b. In Carroll county, Arcadia, Maple River, Grant, Glidden, Washington, Roselle, Pleasant Valley, Richland, Newton and Union townships and the city of Carroll.
c. In Crawford county:
(1) Westside, Hayes, and Nishnabotny townships.
(2) That portion of East Boyer township lying outside the corporate limits of the city of Denison.
d. In Greene county, Kendrick, Scranton, Jackson and Grant townships and the city of Jefferson.
e. In Guthrie county, Orange township.
56. The fifty-sixth representative district shall consist of:
a.In Audubon county, Lincoln, Cameron, Douglas, Leroy, Melville, Sharon, Hamlin, Greeley, Oakfield, Exira and Audubon townships.
b. In Carroll county, Ewoldt and Eden townships and the town of Manning.
c. In Cass county, Brighton, Pymosa, Benton, Grant and Washington townships.
d. In Crawford county, Washington and Iowa townships.
e. In Greene county, Willow and Green-brier townships.
f. In Guthrie county:
(1) Highland, Dodge, Union, Seely, Victory, Bear Grove, Baker and Valley townships.
(2) That portion of Grant township lying outside the corporate limits of the town of Adair.
(3) That portion of Thompson township lying outside the corporate limits of the town of Casey.
g. In Shelby county, Union, Greeley, Jefferson, Westphalia, Douglas, Polk, Center and Jackson townships.
57. The fifty-seventh representative district shall consist of:
a. In Adair county, Jefferson township and that portion of the town of Stuart lying in Stuart township.
b. In Dallas county, Dallas, Spring Valley, Beaver, Des Moines, Lincoln, Washington, Sugar Grove, Grant, Linn, Colfax, Adel, Walnut and Van Meter townships.
c. In Guthrie county, Richland, Cass, Jackson, Beaver, Penn and Stuart townships.
58. The fifty-eighth representative district shall consist of:
a. In Adair county, Lincoln, Grove, Harrison, Lee, Greenfield, Grand River, Orient and Union townships.
b. In Clarke county, Washington, Fremont and Liberty townships.
*237c. In Dallas county, Union, Adams and Boone townships.
d. In Madison county, Penn, Madison, Jefferson, Lee, Jackson, Douglas, Union, Crawford, Webster, Lincoln, Scott, South, Monroe, Walnut and Ohio townships and the city of Winterset.
e. In Warren county:
(1) Linn, Jefferson, Jackson, White Oak, Virginia and Squaw townships.
(2) That portion of Greenfield township not included in representative district sixty-eight, as described in subsection sixty-eight (68) of this appendix.
59. The fifty-ninth representative district shall consist of the following portions of Polk county:
a. Jefferson and Madison townships and the cities of Urbandale and Windsor Heights.
b. That portion of Union township lying outside the corporate limit of the town of Sheldahl.
c. That portion of Webster township outside the corporate limits of the cities of Des Moines and Urbandale, but including those portions of the towns of Grimes and Johnston, lying north and west of a line beginning at the point where Northwest Sixty-sixth avenue intersects the boundary between Saylor and Webster townships and proceeding west along Northwest Sixty-sixth avenue to its intersection with Northwest Beaver drive and proceeding southerly along Northwest Beaver drive to its intersection with interstate highways 35 and 80 and proceeding west along interstate highways 35 and 80 to its intersection with the eastern corporate limit of the city of Urbandale.
d. That portion of the city of Des Moines lying north and west of a line beginning at the point where Hickman road intersects the common corporate limits of the cities of Des Moines and Windsor Heights and proceeding east along Hickman road to its intersection with Merle Hay road and proceeding north along Merle Hay road to its intersection with the common corporate limits of the cities of Des Moines and Urbandale.
60. The sixtieth representative district shall consist of the following portions of Polk county:
a. That portion of Webster township, including part of the town of Johnston, bounded on the north and partially bounded on the west by representative district fifty-nine, as described in subsection fifty-nine (59) of this appendix, on the east by Saylor township, on the south by the corporate limits of the city of Des Moines, and partially bounded on the west by the corporate limits of the city of Urbandale.
b. That portion of the city of Des Moines bounded on the west by representative district fifty-nine, as described in subsection fifty-nine (59) of this appendix, and having as the remainder of its boundary a line beginning at the point where University avenue intersects the common corporate limits of the cities of Des Moines and Windsor Heights, which is a point on the boundary of representative district fifty-nine, and proceeding east on University avenue to its intersection with Forty-first street and proceeding north along Forty-first street to its intersection with Franklin avenue and proceeding east along Franklin avenue to its intersection with Thirty-sixth street and proceeding south along Thirty-sixth street to its intersection with Jefferson avenue and proceeding east along Jefferson avenue to its intersection with Thirtieth street and proceeding north along Thirtieth street to its intersection with Hickman road and proceeding west along Hickman road to its intersection with Thirty-eighth street and proceeding north along Thirty-eighth street to its intersection with Douglas avenue and proceeding east along Douglas avenue to its intersection with Thirtieth street and proceeding north along Thirtieth street to its intersection with Seneca avenue and proceeding *238west along Seneca avenue to its intersection with Lawnwoods drive and proceeding north along Lawnwoods drive to its intersection with Madison avenue and proceeding west along Madison avenue to its intersection with Lower Beaver road and proceeding northwesterly along Lower Beaver road to its intersection with Aurora avenue and proceeding east along Aurora avenue to the boundary between sections 20 and 21, township 79 north, range 24 west, and proceeding north along that section line to the point where it coincides with the corporate limit of the city of Des Moines and continuing first north and then following the corporate limit of the city of Des Moines to the point where it intersects the corporate limit of the city of Ur-bandale, which is also a point on the boundary of representative district fifty-nine.
61. The sixty-first representative district shall consist of the following portions of Polk county:
a. Crocker and Saylor townships.
b. That portion of the city of Ankeny lying in Douglas township.
c. That portion of the city of Des Moines bounded by a line beginning at the point where East Fourteenth street intersects the north corporate limits of the city of Des Moines and proceeding south along East Fourteenth street to its intersection with East Arthur avenue running west from East Fourteenth street and proceeding west along East Arthur avenue to its intersection with North Union street and proceeding north along North Union street to its intersection with East Sheridan avenue and proceeding west along East Sheridan avenue to its intersection with Cornell avenue and proceeding north along Cornell avenue to its intersection with Douglas avenue and proceeding west along Douglas avenue to its intersection with Cambridge street and proceeding south along Cambridge street to its intersection with Euclid avenue and proceeding west along Euclid avenue to its intersection with Sixth avenue and proceeding north along Sixth avenue to its intersection with Clinton avenue and proceeding west along Clinton avenue to its intersection with Eighth street and proceeding south along Eighth street to its intersection with Euclid avenue and proceeding west along Euclid avenue to its intersection with Eleventh street and proceeding north along Eleventh street to its intersection with the north corporate limit of the city of Des Moines, and proceeding east along the corporate limit of the city of Des Moines to the point of beginning.
62. The sixty-second representative district shall consist of that portion of the city of Des Moines bounded on the west and north by representative districts sixty and sixty-one, as described in subsections sixty (60) and sixty-one (61) of this appendix, and having as the remainder of its boundary a line beginning at the point where East Arthur avenue intersects York street which is a point on the boundary of representative district sixty-one, and proceeding south along York street to its intersection with Thompson avenue and proceeding west along Thompson avenue to its intersection with East Ninth street and proceeding south along East Ninth street to its intersection with Jefferson avenue and proceeding east along Jefferson avenue to its intersection with East Twelfth street and proceeding south along East Twelfth street to its intersection with East Washington avenue and proceeding west along East Washington avenue to its intersection with Pennsylvania avenue and proceeding south along Pennsylvania avenue to its intersection with the westerly continuation of East Washington avenue and proceeding westerly along East Washington avenue to its intersection with the Des Moines river and proceeding southwesterly along the main channel of the Des Moines river to its intersection with University avenue and proceeding west along University avenue to its intersection with Eleventh street and proceeding north along Eleventh street to its intersection with Clark street and proceeding west along Clark street to its intersection with Harding road and pro*239ceeding south along Harding road to its intersection with Forest avenue and proceeding west along Forest avenue to its intersection with Twenty-fifth street and proceeding south along Twenty-fifth street to its intersection with University avenue and proceeding west along University avenue to its intersection with Thirtieth street and proceeding north along Thirtieth street to its intersection with Jefferson avenue, which is a point on the boundary of the sixtieth representative district.
63. The sixty-third representative district shall consist of the following portions of Polk county:
a. Delaware and Clay townships.
b. That portion of Douglas township outside the corporate limits of the city of Ankeny.
c. That portion of the city of Bondur-ant lying in Franklin township.
d. That portion of the city of Des Moines lying north and east of a line beginning at the point where East University avenue intersects the east corporate limit of the city of Des Moines and proceeding west along East University avenue to its intersection with East Thirtieth street and proceeding north along East Thirtieth street to its intersection with East Washington avenue and proceeding west on East Washington avenue to its intersection with East Twenty-ninth street and proceeding north along East Twenty-ninth street to its intersection with Arthur avenue and proceeding west along Arthur avenue to its intersection wtih Hubbell avenue and proceeding southwesterly along Hubbell avenue to its intersection with Farwell road and proceeding northwesterly along Far-well road to its intersection with Arthur avenue and proceeding west along Arthur avenue to its intersection with Lay street and proceeding south along Lay street to its intersection with Guthrie avenue and proceeding west along Guthrie avenue to its intersection with East Twenty-fourth street and proceeding north along East Twenty-fourth street to its intersection with Hull avenue and proceeding west along Hull avenue to its intersection with Mac-Vicar freeway and proceeding north along MacVicar freeway to its intersection with the north corporate limit of the city of Des Moines.
64. The sixty-fourth representative district shall consist of that portion of the city of Des Moines bounded on the east, north, and west by the boundaries of representative districts sixty-three, sixty-one and sixty-two, as described in subsections sixty-three (63), sixty-one (61) and sixty-two (62), respectively, of this appendix, and having as the remainder of its boundary a line beginning at the point where University avenue intersects the Des Moines river, which is a point on the boundary of representative district sixty-two, and proceeding southerly along the main channel of the Des Moines river to its intersection with Southeast Sixth street and proceeding north along Southeast Sixth street to its intersection with Shaw street and proceeding east along Shaw street to its intersection with Southeast Ninth street and proceeding south along Southeast Ninth street to its intersection with Maury street and proceeding east along Maury street to its intersection with Southeast Fourteenth street and proceeding south along Southeast Fourteenth street to its intersection with the Des Moines river and proceeding easterly along the main channel of the Des Moines river to its intersection with the Chicago, Rock Island and Pacific railroad track and proceeding northerly along that railroad track to its intersection with the Chicago, Rock Island and Pacific railroad track running generally east and west south of Dean avenue and proceeding easterly along that railroad track to its intersection with East Thirtieth street and proceeding north along East Thirtieth street to its intersection with Dean avenue and proceeding east along Dean avenue to its intersection with the east corporate limit of the city of Des Moines and proceeding north along the east corporate limit of the *240city of Des Moines to its intersection with University avenue, which is a point on the boundary of representative district sixty-three.
65.The sixty-fifth representative district shall consist of that portion of the city of Des Moines bounded on the north and partially bounded on the west by representative districts sixty-two, sixty and fifty-nine, as described in subsection sixty-two (62), sixty (60) and fifty-nine (59), respectively, of this appendix, and having as the remainder of its boundary a line beginning at the point where the southernmost corporate limit of the city of Windsor Heights and the corporate limit of the city of Des Moines diverge and proceeding southerly along the corporate limit of the city of Des Moines to its intersection with Walnut Creek and proceeding southeasterly along Walnut Creek to its intersection with Fifty-sixth street and proceeding north along Fifty-sixth street to its intersection with Grand avenue and proceeding easterly along Grand avenue to its intersection with Thirty-first street and proceeding south along Thirty-first street to its intersection with Terrace drive and proceeding easterly along Terrace drive to its intersection with Twenty-eighth street and proceeding south along Twenty-eighth street to its intersection with the Chicago, Milwaukee, St. Paul and Pacific railroad track and proceeding northeasterly along that railroad track to its intersection with Fleur drive and proceeding northeasterly along Fleur drive to its intersection with Eighteenth street and proceeding north along Eighteenth street to its intersection with Grand avenue and proceeding east along Grand avenue to its intersection with Seventeenth street and proceeding north along Seventeenth street to its intersection with Center street and proceeding west along Center street to its intersection with Eighteenth street and proceeding north along Eighteenth street to its intersection with School street and proceeding west along School street to its intersection with Harding road and proceeding north along Harding road to its intersection with Atkins street and proceeding west along Atkins street to its intersection with Twenty-first street and proceeding north along Twenty-first street to its intersection with University avenue and proceeding easterly along University avenue to its intersection with Harding road and proceeding north along Harding road to its intersection with Forest avenue, which is a point on the boundary of representative district sixty-two.
66. The sixty-sixth representative district shall consist of the following portions of Polk county:
a. That portion of Walnut township, including the city of Clive, lying outside the corporate limits of the cities of Des Moines, Urbanda,le and Windsor Heights.
b. That portion of the unincorporated territory of Bloomfield township lying outside the corporate limits of the city of Des Moines and west of the west boundary of sections 20, 29 and 32, township 78 north, range 24 west.
c. The city of West Des Moines.
d. That portion of the city of Des Moines bounded on the north by representative district sixty-five, as described in subsection sixty-five (65) of this appendix, and lying west of a line beginning at the point where Fleur drive intersects Eighteenth street, which is a point on the boundary of representative district sixty-five, and proceeding south along Fleur drive to its intersection with the corporate limits of the city of Des Moines.
67. The sixty-seventh representative district shall consist of that portion of the city of Des Moines partially bounded on the east and north by representative district sixty-four, as described in subsection sixty-four (64) of this appendix, bounded on the north and west by representative districts sixty-two, sixty-five and sixty-six, as described in subsections sixty-two (62), sixty-five (65) and sixty-six (66), respectively of this appendix and *241having as the remainder of its boundary a line beginning at the point where Watrous avenue intersects Fleur drive and proceeding east along Watrous avenue to its intersection with Southwest Fourteenth street and proceeding south along Southwest Fourteenth street to its intersection with McKinley avenue and proceeding east along McKinley avenue to its intersection with Southwest Ninth street and proceeding north along Southwest Ninth street to its intersection with Watrous avenue and proceeding east along Watrous avenue to its intersection with Southeast Fourteenth street and proceeding north along Southeast Fourteetnh street to its intersecion with the main channel of the Des Moines river, which is a point on the boundary of representative district sixty-four.
68. The sixty-eighth representative district shall consist of:
a. In Polk county:
(1)Four Mile and Allen townships and the town of Pleasant Hill.
(2) That portion of the unincorporated territory of Bloomfield township not included in representative district sixty-six, as described in subsection sixty-six (66) of this appendix.
(3) That portion of the city of Des Moines bounded on the north and west by representative districts sixty-three, sixty-four, sixty-seven and sixty-six, as described in subsections sixty-three (63), sixty-four (64), sixty-seven (67) and sixty-six (66), respectively, of this appendix.
b.In Warren county, that portion of Greenfield township bounded by a line beginning at the point where Clover Hill street intersects with the northern boundary of Warren county and proceeding south along to its intersection with Greenfield parkway and proceeding east along Greenfield parkway to its intersection with Villa drive and proceeding north along Villa drive to its intersection with Marlou parkway and proceeding east along Marlou parkway to its intersection with Plaza lane and proceeding south along Plaza lane to its intersection with Greenfield parkway and proceeding east along Greenfield parkway to its intersection with Lista lane and proceeding north along Lista lane and its northward extension to its intersection with Southwold street and proceeding northerly along Southwold street to its intersection with the northern Warren county boundary line and proceeding west along the Warren county line to the point of beginning.
69. The sixty-ninth representative district shall consist of:
a.In Jasper county:
(1)Mound Prairie, Palo Alto, Des Moines and Fairview townships.
(2) That portion of the city of Newton lying in Newton township which is not included in the seventieth representative district as described in subsection seventy (70) of this appendix.
(3) The town of Colfax.
b. In Marion county, Red Rock, Summit, Pleasant Grove and Union townships.
c. In Polk county, Beaver and Camp townships.
d. In Warren county, Allen, Richland, Palmyra and Union townships.
70. The seventieth representative district shall consist of:
a. In Jasper county:
(1) Mariposa, Hickory Grove, Kellogg, Rock Creek, Buena Vista, Richland, Elk Creek and Lynn Grove townships.
(2) That portion of Newton township lying outside the corporate limits of the city of Newton.
(3) That portion of the city of Newton bounded by a line beginning at the point where North Fourth avenue intersects the corporate limit of the city of Newton and proceeding east along North Fourth avenue to its intersection with West Eighth street *242and proceeding south along West Eighth street to its intersection with the Chicago, Rock Island and Pacific railroad track and proceeding northeasterly along that railroad track to its intersection with First street and proceeding south along First street to its intersection with South Eighth avenue and proceeding east along South Eighth avenue to its intersection with East Fifth street and proceeding north along East Fifth street to its intersection with South Fifth avenue and proceeding west along South Fifth avenue to its intersection with East Fifth street and proceeding north along East Fifth street to its intersection with First avenue and proceeding east along First avenue to its intersection with East Thirteenth street and proceeding north along East Thirteenth street to its intersection with North Fourth avenue and proceeding east along North Fourth avenue to its intersection with East Nineteenth street and proceeding north along East Nineteenth street to its intersection with North Fifth avenue and proceeding east along North Fifth avenue to its intersection with the northward extension of East Nineteenth street running south from North Fourth avenue and proceeding north on that extension of East Nineteenth street to its intersection with the corporate limits of the city of Newton, and proceeding first north and continuing along the corporate limit of the city of Newton to the point of beginning.
b. In Mahaska county, Richland, Prairie, Union, Black Oak and Madison townships.
c. In Marion county, Lake Prairie township.
d. In Poweshiek county:
(1) Washington, Sugar Creek and Union townships.
(2) That portion of Jackson township lying outside the corporate limits of the town of Barnes City.
71. The seventy-first representative district shall consist of:
a. In Benton county:
(1) Kane and Union townships and the city of Belle Plaine.
(2) That portion of Iowa township lying outside the corporate limits of the town of Luzerne.
b. In Iowa county, Honey Creek township.
c. In Poweshiek county, Chester, Sheridan, Madison, Jefferson, Grant, Malcom and Pleasant townships and the city of Grinnell.
d. In Tama county, Carroll, Indian Village, Toledo, Tama, Otter Creek, York, Highland, Columbia, Richland and Salt Creek townships.
72. The seventy-second representative district shall consist of:
a. In Benton county:
(1) Eldorado, Fremont, Leroy, St. Clair and Florence townships.
(2) That portion of the town of Luzerne lying in Iowa township.
b. In Iowa county, Marengo, Washington, Lenox, Hartford, Sumner, Hilton, Iowa, Lincoln, Pilot, Troy, York, Dayton, English, Fillmore and Greene townships.
c. In Johnson county:
(1) Hardin, Union, Washington and Sharon townships.
(2) That portion of Liberty township lying outside the corporate limits of the town of Hills.
d. In Keokuk county, Liberty township.
e. In Poweshiek county, Bear Creek, Warren, Scott, Lincoln and Deep River townships.
*24373.The seventy-third representative district shall consist of the following portions of Johnson county:
a. That portion of West Lucas township outside the corporate limits of the cities of Iowa City and Coralville and the town of University Heights.
b. The city of Coralville and the town of University Heights.
c. That portion of the city of Iowa City bounded by a line beginning at the point where the northward extension of Van Burén street intersects the north corporate limit of the city of Iowa City and proceeding south along the northward extension of Van Burén street to its intersection with Whiting avenue and proceeding west along Whiting avenue to its intersection with Ridge road and proceeding first in a northwesterly direction and continuing along Ridge road to its intersection with North Dubuque street and proceeding south along North Dubuque street to its interesection with Ronalds street and proceeding east along Ronalds street to its intersection with Gilbert street and proceeding south along Gilbert street to its intersection with Fair-child street and proceeding west along Fair-child street to its intersection with North Dubuque street and proceeding south along North Dubuque street to its interesection with Washington street and proceeding east along Washington street to its intersection with Linn street and proceeding south along Linn street to its intersection with Burlington street and proceeding east along Burlington street to its intersection with Gilbert street and proceeding south along Gilbert street to its intersection with Court street and proceeding east along Court street to its intersection with Johnson street and proceeding south along Johnson street to its intersection with Bowery street and proceeding east along Bowery street to its intersection with Lucas street and proceeding south along Lucas street to its intersection with Page street and proceeding east along Page street to its intersection with the Chicago, Rock Island and Pacific railroad track and proceeding southeasterly on that railroad track to its intersection with Summit street and proceeding south along Summit street to its intersection with Walnut street and proceeding east along Walnut street to its intersection with Clark street and proceeding south along Clark street to its intersection with Kirkwood avenue and proceeding west along Kirk-wood avenue to its intersection with Marcy street and proceeding south along Marcy street to its intersection with Florence street and proceeding west along Florence street to its intersection with Keokuk street and proceeding southerly along Keokuk street to its intersection with the highway 6 bypass and proceeding northwesterly along the highway 6 bypass to its intersection with the main channel of the Iowa river and proceeding southerly along the main channel of the Iowa river to its intersection with the corporate limits of the city of Iowa City and proceeding first southerly and continuing along the corporate limits of the city of Iowa City to the point of beginning.
74. The seventy-fourth representative district shall consist of the following portion of Johnson county:
a. Newport, East Lucas and Pleasant Valley townships.
b. The town of Hills.
c. That portion of the city of Iowa City not contained in the seventy-third representative district, as described in subsection seventy-three (73) of this appendix.
75. The seventy-fifth representative district shall consist of:
a. In Johnson county, Fremont township.
b. In Louisa county, Oakland, Union, Columbus City, Concord, Grandview, and Port Louisa townships.
c. In Muscatine county:
(1) Wapsinonoc, Goshen, Pike, Lake, Bloomington, Orono, Cedar, Seventy-Six and Fruitland townships.
*244(2) That portion of the city of Musca-tine bounded by a line beginning at the point where the main channel of the Mississippi river (which is the corporate limit of the city of Muscatine) intersects the southeastward extension of Locust street and proceeding northwesterly along the extension of Locust street and Locust street to its intersection with Fifth street and proceeding northeasterly along Fifth street to its intersection with Chestnut street and proceeding northwesterly along Chestnut street to its intersection with Eighth street and proceeding northeasterly along Eighth street to its intersection with Orange street and proceeding northwesterly along Orange street to its intersection with Eleventh street and proceeding southwesterly along Eleventh street to its intersection with Mulberry avenue and proceeding northwesterly along Mulberry avenue to its intersection with Woodlawn avenue and proceeding northeasterly along Woodlawn avenue to its intersection with Bidwell road and proceeding northwesterly along Bidwell road to its intersection with Isette avenue and proceeding northeasterly along Isette avenue to its intersection with Clay street and proceeding northeasterly along Clay street to its intersection with Mad Creek and proceeding northerly along Mad Creek to its intersection with the north corporate limit of the city of Muscatine and proceeding first west and continuing in a counterclockwise direction along the corporate limits of the city of Muscatine to the beginning point.
76. The seventy-sixth representative district shall consist of:
a. In Muscatine county:
(1) Moscow, Wilton, Fulton, Sweetland and Montpelier townships.
(2) That portion of the city of Musca-tine not included in representative district seventy-five, as described in subsection seventy-five (75) of this appendix.
b. In Scott county:
(1) Blue Grass and Buffalo townships.
(2) That portion of the city of Davenport bounded by a line beginning at the point where state highway 150 intersects the north corporate limit of the city of Davenport and proceeding southeast and south along state highway 150 (a portion of which is Northwest boulevard) to its junction with North Pine street and continuing south along North Pine street to its intersection with West Forty-fifth street and proceeding west along West Forty-fifth street to its intersection with North Pine street and proceeding south along North Pine street to its intersection with Kimberly road and proceeding west along Kimberly road to its intersection with Silver Creek and proceeding southerly along Silver Creek to its intersection with Duck Creek and proceeding easterly along Duck Creek to its intersection with Division street and proceeding south along Division street to its intersection with Garfield street and proceeding west along Garfield street to its intersection with Wilkes avenue and proceeding south along Wilkes avenue to its intersection with Hayes street and proceeding west along Hayes street to its intersection with Howell street and proceeding south along Howell street to its intersection with West Central Park avenue and proceeding west along West Central Park avenue to its intersection with Fairmount street and proceeding north along Fair-mount street to its intersection with Garfield street (or its westward extension) and proceeding west along Garfield street (or its westward extension) to its intersection with Zenith avenue and proceeding south along Zenith avenue to its intersection with West Locust street and proceeding west along West Locust street to its intersection with Wisconsin avenue and proceeding southerly along Wisconsin avenue to its intersection with Telegraph road and proceeding westerly along Telegraph road to its intersection with the west corporate limit of the city of Davenport and proceeding first north and then continuing in a clockwise manner along the corporate limit of the city of Davenport to the point of beginning.
*24577. The seventy-seventh representative district shall consist of the following portions of Clinton county:
a. Deep Creek, Elk River, Washington, Center, Lincoln, Hampshire, Spring Valley and DeWitt townships.
b. That portion of the city of Clinton bounded by a line beginning at the point where Elvira road intersects the west corporate limit of the city of Clinton and proceeding east along Elvira road to its intersection with the western boundary of Harding school grounds and Emma Young park and proceeding south along the western boundary of Harding school grounds and Emma Young park to its intersection with the southern boundary of Emma Young park and proceeding east along the southern boundary of Emma Young park to its intersection with the northward extension of South Fourteenth street and proceeding south along the northward extension of South Fourteenth street to its intersection with Second avenue south and proceeding east on Second avenue south to its intersection with Bluff boulevard and proceeding southwesterly along Bluff boulevard to its intersection with South Ninth street and proceeding south along South Ninth street to its intersection with Seventh avenue and proceeding east along Seventh avenue to its intersection with South Seventh street and proceeding north along South Seventh street to its intersection with Fourth avenue south and proceeding east along Fourth avenue south to its intersection with South Fifth street and proceeding south along South Fifth street to its intersection with Seventh avenue south and proceeding east along Seventh avenue south to its intersection with the main channel of the Mississippi river (which is the corporate limit of the city of Clinton) and proceeding first north and then in a counterclockwise manner along the corporate limit to the point of beginning.
78. The seventy-eighth representative district shall consist of:
a. In Clinton county:
(1) Eden and Camanche townships.
(2) That portion of the city of Clinton not included in representative district seventy-seven, as described in subsection seventy-seven (77) of this appendix.
b. In Scott county:
(1) Butler, Princeton, Lincoln and Le Claire townships.
(2) That portion of the unincorporated territory of Pleasant Valley township lying north and east of a line beginning at the easternmost point where East Sixty-seventh street intersects the north corporate limit of the city of Bettendorf and proceeding east on East Sixty-seventh street to its intersection with Devils Glenn road and proceeding south on Devils Glenn road to its intersection with the corporate limit of the city of Bettendorf and proceeding in an easterly and southerly direction along the corporate limit of the city of Bettendorf to its intersection with the main channel of the Mississippi river (which is the Iowa-Illinois boundary).
(3) That portion of the city of Davenport lying north and east of a line beginning at the point where East Sixty-seventh street intersects the east corporate limit of the city of Davenport and proceeding westerly along East Sixty-seventh street to its intersection with Utica Ridge road and proceeding southwesterly along Utica Ridge road to its intersection with East Fifty-third street and proceeding west along East Fifty-third street to its intersection with Jersey Ridge road and proceeding north along Jersey Ridge road to its intersection with East Sixtieth street and proceeding east along East Sixtieth street to its intersection with Jersey Ridge road and proceeding north along Jersey ridge road to its intersection with interstate highway 80 and proceeding west along interstate *246highway 80 to its intersection with Eastern avenue ■ and proceeding north along Eastern avenue to its intersection with the north corporate limit of the city of Davenport.
79. The seventy-ninth representative district shall consist of the following portions of Scott county:
a. The city of Bettendorf and the towns of Panorama Park and Riverdale.
b. That portion of the unincorporated territory of Pleasant Valley township not included in representative district seventy-eight, as described in subsection seventy-eight (78) of this appendix.
c. That portion of the city of Davenport bounded by a line beginning at the point where Kimberly road intersects the common corporate limit of the cities of Betten-dorf and Davenport and proceeding northwesterly along Kimberly road to its intersection with Jersey Ridge road and proceeding southerly along Jersey Ridge road to its intersection with Locust street and proceeding east along Locust street to its intersection with Woodland avenue and proceeding south along Woodland avenue to its intersection with Middle road and proceeding southwesterly along Middle road to its junction with East street and proceeding southeasterly along East street to its intersection with Belle avenue and proceeding south along Belle avenue to its intersection with Kirkwood boulevard and proceeding southeasterly along Kirkwood boulevard to its intersection with Jersey Ridge road and proceeding south along Jersey Ridge road to its intersection with East Eleventh street and proceeding east along East Eleventh street to its intersection with River drive and proceeding southeasterly along River drive to its intersection with McClelland boulevard and proceeding southwesterly along McClel-land boulevard to its intersection with the southerly extension of Edgehill terrace and proceeding southwesterly along the southern extension of Edgehill terrace to its intersection with the main channel of the Mississippi river (which is the corporate limit of the city of Davenport) and proceeding first easterly and continuing along the corporate limit of the city of Davenport to the point of beginning.
80. The eightieth representative district shall consist of that portion of the city of Davenport bounded on the west, north and east by representative districts seventy-six, twenty-four, seventy-eight and seventy-nine, as described in subsections seventy-six (76), twenty-four (24), seventy-eight (78) and seventy-nine (79), respectively, of this appendix, and having as the remainder of its boundary a line beginning at the point where Jersey Ridge road intersects Locust street, which is a point on the boundary of representative district seventy-nine, and proceeding west along Locust street to its intersection with Farnam street and proceeding north along Farnam street to its intersection with East Pleasant street and proceeding west along East Pleasant street to its intersection with Pershing avenue and proceeding north along Pershing avenue to its intersection with East High street and proceeding easterly along East High street to its intersection with Iowa street and proceeding north along Iowa street to its intersection with East Lombard street and proceeding east along East Lombard street to its intersection with Le Claire street and proceeding south along Le Claire street to its intersection with East High street and proceeding east along East High street to its intersection with Farnam street and proceeding north along Farnam street to its intersection with Rush-olme street and proceeding west along Rusholme street to its intersection with Pershing avenue and proceeding north along Pershing avenue to its intersection with Central Park avenue and proceeding westerly along Central Park avenue to its intersection with Harrison street and proceeding south along Harrison street to its intersection with West Lombard street and proceeding west along West Lombard street to its intersection with Division street and proceeding north along Division street to its intersection with West Central Park avenue and proceeding west along West Central Park avenue to its intersection with *247Howell street, which is a point on the boundary of representative district seventy-six.
81.The eighty-first representative district shall consist of that portion of the city of Davenport hounded on the east and north by representative districts seventy-nine and eighty, as described in subsections seventy-nine (79) and eighty (80), respectively, of this appendix, and having as the remainder of its boundary a line beginning at the point where Division street intersects Lombard street, which is a point on the boundary of representative district eighty, and proceeding south along Division street to its intersection with West Ninth street and proceeding southwesterly along West Ninth street to its intersection with the Chicago, Rock Island and Pacific railroad track and proceeding easterly along that railroad track to its intersection with Warren street and proceeding north along Warren street to its intersection with West Fifth street and proceeding east along West Fifth street to its intersection with Western avenue and proceeding north along Western avenue to its intersection with West Sixth street and proceeding east along West Sixth street to its intersection with Scott street and proceeding south along Scott street to its intersection with West Fifth street and proceeding east along West Fifth street to its intersection with Harrison street and proceeding north along Harrison street to its intersection with West Eighth street and proceeding east along West Eighth street to its intersection with Main street and proceeding south along Main street to its intersection with West Seventh street and proceeding east along West Seventh street and East Seventh street to its intersection with Iowa street and proceeding south along Iowa street to its intersection with East Sixth street and proceeding easterly along East Sixth street to its intersection with Oneida avenue and proceeding southerly along Oneida avenue to its intersection with River drive and proceeding easterly along River drive to its intersection with College avenue and proceeding south on the southward extension of College avenue to its intersection with the main channel of the Mississippi river (which is the corporate limit of the city of Davenport) and proceeding east along the main channel of the Mississippi river to its intersection with the southward extension of Edgehill terrace, which is a point on the boundary of representative district seventy-nine.
82. The eighty-second representative district shall consist of that portion of the city of Davenport bounded on the west, north, and east by representative districts seventy-six, eighty and eighty-one, as described in subsections seventy-six (76), eighty (80) and eighty-one (81), respectively, of this appendix, and bounded on the south by the main channel of the Mississippi river, which is the corporate limit of the city of Davenport.
83. The eighty-third representative district shall consist of:
a. In Des Moines county:
(1) Washington, Yellow Springs, Huron, Pleasant Grove, Franklin, Benton and Jackson townships.
(2) That portion of Flint River township lying outside the corporate limits of the cities of Burlington and West Burlington and outside the corporate limits of the town of Middletown.
(3) That portion of the city of West Burlington lying north of U. S. highway 34.
(4) That portion of the city of Burlington lying west and north beginning at the point where Sunnyside avenue intersects with Melvin avenue and proceeding south along Melvin avenue to its intersection with Lenox avenue and proceeding west along Lenox avenue to its intersection with Racine avenue and proceeding south on Racine avenue to its intersection with the Burlington Northern railroad track and proceeding west along that railroad track to its intersection with Burlington avenue and proceeding south along Burlington avenue to its intersection with U. S. highway 34.
*248b. In Henry county:
(1) Wayne, Scott, Trenton, Marion, Canaan, Tippecanoe, Center and New London townships and the city of Mount Pleasant.
(2) That portion of Jefferson township lying outside the corporate limits of the town of Coppock.
c. In Louisa county, Elm Grove, Marshall, Wapello, Jefferson, Morning Sun and Eliot townships.
84. The eighty-fourth representative district shall consist of the following portions of Des Moines county:
a. Tama township.
b. That portion of the city of Burlington not included in representative districts eighty-three and eighty-five, as described in subsections eighty-three (83) and eighty-five (85), respectively, of this appendix.
c. That portion of the city of West Burlington not included in representative district eighty-three, as described in subsection eighty-three (83) of this appendix.
85. The eighty-fifth representative district shall consist of:
a. In Des Moines county:
(1) Danville, Union and Concordia townships.
(2) That portion of the town of Middle-town lying in Flint River township.
(3) That portion of the city of Burlington lying south of a line beginning at the point where the easterly extension of South street intersects the main channel of the Mississippi river, which is the corporate limit of the city of Burlington, and proceeding in a westerly direction along the extension of South street and South street to its junction with Sumner street and proceeding south along Sumner street to its junction with the boundary line between ward six and ward seven, as established by an ordinance of the city of Burlington, and proceeding west on that boundary line to its intersection with Perkins avenue and proceeding northerly along Perkins avenue to its intersection with South street and proceeding westerly along South street to its intersection with Garfield avenue and proceeding south along Garfield avenue to its northernmost intersection with Louisa street and proceeding west on Louisa street to its intersection with Starr avenue and proceeding south on Starr avenue to its intersection with the boundary line between the aforesaid wards six and seven and proceeding west along that boundary to its intersection with the corporate limit of the city of Burlington.
b. In Lee county:
(1) Pleasant Ridge, Denmark, West Point, Washington and Green Bay townships.
(2) That portion of the city of Fort Madison lying east and north of a line beginning at the point where the north corporate limit of the city of Fort Madison intersects Twenty-sixth street and proceeding south along Twenty-sixth street to its intersection with “I” avenue and proceeding west along “I” avenue to its intersection with Twenty-seventh street and proceeding north along Twenty-seventh street to its intersection with “I” avenue and proceeding west along “I” avenue to its intersection with Twenty-eighth street and proceeding north along Twenty-eighth street to its intersection with “H” avenue and proceeding west along “H” avenue to its intersection with Thirty-second street and proceeding south along Thirty-second street to its intersection with “L” avenue and proceeding west along “L” avenue to its intersection with Thirty-fourth street and proceeding south along Thirty-fourth street to its intersection with the corporate limit of the city of Fort Madison and proceeding first northeasterly and then south along the corporate limits of the city of Fort Madison to its intersection with the main channel of the Mississippi river.
*24986. The eighty-sixth representative district shall consist of:
a. In Henry county, Salem, Jackson and Baltimore townships.
b. In Lee county:
(1) Cedar, Marion, Franklin, Van Burén, Charleston, Jefferson, Des Moines, Mont-rose and Jackson townships and the city of Keokuk.
(2) That portion of the city of Fort Madison not included in representative district eighty-five, as described in subsection eighty-five (85) of this appendix.
87. The eighty-seventh representative district shall consist of:
a. In Henry county, that portion of the town of Coppock lying in Jefferson township.
b. All of Jefferson county.
c. In Keokuk county, Steady Run, Jackson and Richland townships.
d. In Lee county, Harrison township.
e. All of Van Burén county.
f. In Wapello county, Competine township.
g. In Washington county:
(1) Clay township.
(2) That portion of the town of Brighton lying in Brighton township.
88. The eighty-eighth representative district shall consist of:
a. In Keokuk county, Prairie, Adams, English River, Washington, Van Burén, Plank, Lafayette, Warren, Sigourney, West Lancaster, East Lancaster and Clear Creek townships.
b. In Washington county:
(1) Lime Creek, English River, Iowa, Seventy-six, Cedar, Jackson, Highland, Dutch Creek, Franklin, Washington, Oregon, Marion and Crawford townships.
(2) That portion of Brighton township lying outside the corporate limits of the town of Brighton.
89.The eighty-ninth representative district shall consist of:
a. In Mahaska county, that portion of the city of Eddyville lying in Harrison township.
b. In Monroe county, Bluff Creek, Pleasant, Troy and Mantua townships.
c. In Wapello county:
(1) Columbia, Richland, Highland, Cass, Polk, Dahlonega, Pleasant, Washington, Agency and Adams townships.
(2) That portion of Center township lying north of the part of old U. S. highway 34 running west from the city of Ottumwa and the corporate limit of the city of Ot-tumwa, and that portion of Center township enclosed by the corporate limit of the city of Ottumwa and the boundary line of Dahlonega township.
(3) That portion of the city of Ottumwa bounded by a line beginning at the point where the west corporate limit of the city of Ottumwa intersects, the Des Moines river and proceeding southeasterly along the main channel of the Des Moines river to its intersection with the extension of Cass street and proceeding northeasterly along Cass street to its intersection with the Burlington Northern railroad track and proceeding southeasterly along that railroad track to its intersection with Marion street and proceeding northeasterly along Marion street to its intersection with Fifth street and proceeding southeasterly along Fifth street to its intersection with Court street and proceeding northeasterly along Court street to its intersection with Green street and proceeding southerly along Green street to its intersection with Gara street and proceeding easterly along Gara street to its intersection with Jefferson street and proceeding southeasterly along Jefferson street to its intersection with Ogden street and proceeding easterly along Ogden street to its intersection with Ash street and proceed*250ing south along Ash street to its intersection with Main street and proceeding southeasterly along Main street to its intersection with Iowa avenue and proceeding south along Iowa avenue to its intersection with Mable street and proceeding southeasterly along Mable street to its intersection with May street and proceeding southwesterly along May street to its intersection with Bertha street and proceeding southwesterly along Bertha street to its intersection with Walnut avenue and proceeding south along Walnut avenue to its intersection with the corporate limit of the city of Ottumwa and proceeding first east and continuing in a counterclockwise manner along the corporate limit of the city of Ottumwa to the point of beginning.
90. The ninetieth representative district shall consist of:
a. In Appanoose county, that portion of Washington township lying outside the corporate limit of the town of Moulton.
b. All of Davis county.
c. In Wapello county:
(1) Green and Keokuk townships.
(2) That portion of Center township not included in representative district eighty-nine, as described in subsection eighty-nine (89) of this appendix.
(3) That portion of the city of Ottum-wa not included in representative district eighty-nine, as described in sub-section eighty-nine (89) of this appendix.
91. The ninety-first representative district shall consist of:
a. In Keokuk county, Benton township.
b. In Lucas county, Pleasant and Cedar townships.
c. In Mahaska county, Scott, Jefferson, East Des Moines, West Des Moines, Garfield, Lincoln, Harrison, Cedar, Spring Creek, White Oak, Adams, Monroe and Pleasant Grove townships and the city of Oskaloosa.
d. In Marion county:
(1) Clay, Liberty and Indiana townships.
(2) That portion of the unincorporated territory of Knoxville township lying east of state highway 14.
(3) That portion of the city of Knoxville lying east of a line beginning at the point where that part of the corporate limit of the city of Knoxville running east and west on approximately the line of Hobert street extended eastward intersects with Kent street and proceeding south along Kent street to its intersection with Marion street and proceeding east along Marion street to its intersection with Second street and proceeding south along Second street to its intersection with Main street and proceeding east along Main street to its intersection with Third street and proceeding north along Third street to its intersection with Marion street and proceeding east along Marion street to its intersection with Fifth street and proceeding south along Fifth street to its intersection with Montgomery street and proceeding west along Montgomery street to its intersection with Fourth street and proceeding south along Fourth street to its intersection with Competine street and proceeding east on Competine street to its intersection with Fifth street and proceeding south on Fifth street to its intersection with the south corporate limit of the city of Knoxville.
e. In Monroe county:
(1) Cedar, Union and Wayne townships.
(2) The town of Melrose.
f. In Poweshiek county, that portion of the town of Barnes City lying in Jackson township.
92.The ninety-second representative district shall consist of:
a. In Lucas county, Liberty, English and Lincoln townships and the city of Chariton.
b. In Marion county:
(1) Franklin, Dallas and Washington townships.
*251(2) That portion of Knoxville township and the city of Knoxville not included in representative district ninety-one, as described in subsection ninety-one (91) of this appendix.
c.In Warren county, Lincoln, Otter, Belmont, Liberty and Whitebreast townships and the city of Indianola.
93. The ninety-third representative district shall consist of:
a. In Appanoose county:
(1) Independence, Chariton, Taylor, Union, Johns, Walnut, Douglas, Udell, Lincoln, Bellair, Vermillion, Sharon, Franklin, Pleasant, Caldwell and Wells townships and the city of Centerville.
(2) That portion of the town of Moulton lying in Washington township.
b. In Clarke county, Jackson and Franklin townships.
c. In Lucas county, Otter Creek, Jackson, Whitebreast, Union, Warren, Benton and Washington townships.
d. In Monroe county:
(1) Guilford, Franklin, Monroe and Ur-bana townships.
(2) That portion of Jackson township lying outside the corporate limits of the town of Melrose.
e. In Wayne county:
(1) Richman, Washington, Union, Wright, Clay, Benton, Corydon, South Fork, Warren, Jackson, Walnut, Grand River, Clinton, Howard and Monroe townships.
(2) That portion of the town of Clio lying in Jefferson township.
94. The ninety-fourth representative district shall consist of:
a.In Clarke county, Madison, Troy, Ward, Osceola, Doyle, Knox and Green Bay townships and the city of Osceola.
b. All of Decatur county.
c. In Madison county, Grand River township.
d. In Ringgold county, Jefferson, Ting-ley, Union, Washington, Liberty, Monroe, Rice, Poe, Athens, Lotts Creek and Riley townships and the town of Mount Ayr.
e. In Union county:
(1) Lincoln, Dodge, New Hope, Highland, Union, Jones, Grant, Sand Creek and Pleasant townships.
(2) That portion of the city of Crestón lying east of a line beginning at the point where the northward extension of Pine street intersects the north corporate limit of the city of Crestón and proceeding south along the extension of Pine street and Pine street to its intersection with Howard street and proceeding east along Howard street to its intersection with Cedar street and proceeding south along Cedar street to its intersection with the Burlington Northern railroad track and proceeding southwesterly along that railroad track to its intersection with Division street and proceeding south along Division street to its intersection with the south corporate limit of the city of Crestón.
f. In Wayne county, that portion of Jefferson township lying outside the corporate limit of the town of Clio.
95.The ninety-fifth representative district shall consist of:
a. In Adair county, Adair, Summit, Walnut, Eureka, Prussia, Jackson, Summer-set, Washington, Bridgewater and Richland townships.
b. In Adams county:
(1) Lincoln, Washington, Carl, Colony, Douglas, Prescott, Union and Mercer townships.
(2) That portion of Quincy township lying outside the corporate limits of the town of Corning.
*252c. In Cass county, Grove, Franklin, Lincoln, Cass, Bear Grove, Union, Massena, Pleasant, Noble, Edna and Victoria townships and the city of Atlantic.
d. In Guthrie county:
(1) That portion of the town of Adair lying in Grant township.
(2) That portion of the town of Casey lying in Thompson township.
e. In Union county:
(1) Spaulding, Douglas and Platte townships.
(2) That portion of the city of Crestón not included in representative district ninety-four, as described in subsection ninety-four (94) of this appendix.
96. The ninety-sixth representative district shall consist of:
a. In Adams county:
(1) Nodaway, Jasper and Grant townships.
(2) That portion of the town of Corning lying in Quincy township.
b. In Montgomery county, Sherman, Pilot Grove, Douglas, Frankfort, Washington, Scott and East townships and the town of Villisca.
c. In Page county, Douglas, Valley, Tar-kio, Nodaway, Nebraska, Lincoln, Harlan, East River, Colfax, Amity and Buchanan townships.
d. In Ringgold county, Lincoln, Grant, Waubonsie, Benton, Clinton and Middle Fork townships.
e. All of Taylor county.
97. The ninety-seventh representative district shall consist of:
a. All of Fremont county.
b. In Mills county:
(1) Anderson, Indian Creek, White Cloud and Deer Creek townships.
(2) That portion of the town of Tabor lying in Rawles township.
c. In Montgomery county, Lincoln, Garfield, Red Oak, West and Grant townships.
d. In Page county, Pierce, Fremont, Grant, Morton and Washington townships.
98.The ninety-eighth representative district shall consist of:
a. In Mills county:
(1) St. Mary’s, Oak, Ingraham, Platt-ville, Glenwood, Center, Silver Creek and Lyons townships and the town of Malvern.
(2) That portion of Rawles township outside the corporate limit of the town of Tabor.
b. In Pottawattamie county:
(1) Lake, Hardin, Washington, Belknap, Keg Creek, Silver Creek, Carson, Macedonia and Grove townships.
(2) Those portions of the unincorporated territory of Garner and Lewis townships not included in representative districts ninety-nine and one hundred, as described in subsections ninety-nine (99) and one hundred (100), respectively, of this appendix.
(3) Those portions of the city of Council Bluffs:
(a) Lying east of a line beginning at the point where the boundary between Garner and Kane townships intersects the north corporate limit of the city of Council Bluffs and proceeding south along the boundary between Garner and Kane townships to its intersection with Pierce street and proceeding northwesterly along Pierce street to its intersection with McPherson avenue and proceeding southeasterly along McPherson avenue to its intersection with Gleason avenue and proceeding west along Gleason avenue to its intersection with a north-south line which was in 1960 the corporate limit of the city of Council Bluffs, and which is labeled “Fence along bluff” on *253maps prepared by the U. S. bureau of the census for the 1970 federal decennial census, and proceeding south along that north-south line to its intersection with Franklin avenue and proceeding westerly along Franklin avenue to its intersection with Hazel street and proceeding south along Hazel street to its intersection with Lindbergh drive and proceeding west along Lindbergh drive to its intersection with Madison avenue and proceeding northwesterly along Madison avenue to its intersection with Graham avenue and proceeding southerly along Graham avenue to its intersection with Tostevin street and proceeding south along Tostevin street to its intersection with state highway 375 and proceeding southeasterly along state highway 375 to its intersection with the east corporate limit of the city of Council Bluffs.
(b) Lying south and east of a line beginning at the point where the east corporate limit of the city of Council Bluffs intersects U. S. highway 275 and proceeding west on U. S. highway 275 to its junction with Wright road and continuing west on Wright road to its intersection with South Eleventh street and proceeding south on South Eleventh street to its intersection with First avenue and proceeding west on First avenue to its intersection with Indian Creek ditch and proceeding southerly along Indian Creek ditch to its intersection with the main channel of the Missouri river.
99. The ninety-ninth representative district shall consist of the following portions of Pottawattamie county:
a. That portion of the unincorporated area of Lewis township bounded by a line beginning at the point where state highway 375 intersects the east corporate limit of the city of Council Bluffs and proceeding southeasterly along state highway 375 to its intersection with U. S. highway 275 and proceeding westerly along U. S. highway 275 to its intersection with the east corporate limit of the city of Council Bluffs and proceeding north along the east corporate limit of the city of Council Bluffs to the beginning point.
b. That portion of the city of Council Bluffs bounded on the east by representative district ninety-eight, as described in subsection ninety-eight (98) of this appendix, on the south and west by the main channel of the Missouri river, and bounded on the north by a line beginning at the point where interstate highway 480 intersects with the Missouri river and proceeding easterly on interstate highway 480 to its junction with Broadway and continuing east along Broadway to its intersection with Eighth street and proceeding north along Eighth street to its intersection with Washington avenue and proceeding easterly along Washington avenue to its intersection with First street and proceeding southeasterly along First street to its intersection with Broadway and proceeding northeasterly along Broadway to its intersection with Union street and proceeding southeasterly along Union street to its intersection with Pierce street and proceeding northeast along Pierce street to its intersection with Frank street and proceeding northwest along Frank street to its intersection with Broadway and proceeding northeast along Broadway to its intersection with Thomas street and proceeding southeast along Thomas street to its intersection with Pierce street and proceeding easterly along Pierce street to its intersection with McPherson avenue, which is a point on the boundary of representative district ninety-eight.
100. The one hundredth representative district shall consist of the following portions of Pottawattamie county:
a. That portion of the city of Council Bluffs not included in representative districts ninety-eight and ninety-nine, as described in subsections ninety-eight (98) and ninety-nine (99), respectively, of this appendix.
b. The city of Carter Lake.
APPENDIX B
The state of Iowa is hereby divided into fifty senatorial districts, each composed of *254two of the representative districts established by appendix A, as follows:
1. The first senatorial district shall consist of the first and second representative districts.
2. The second senatorial district shall consist of the third and fourth representative districts.
3. The third senatorial district shall consist of the fifth and sixth representative districts.
4. The fourth senatorial district shall consist of the seventh and eighth representative districts.
5. The fifth senatorial district shall consist of the ninth and tenth representative districts.
6. The sixth senatorial district shall consist of the eleventh and twelfth representative districts.
7. The seventh senatorial district shall consist of the thirteenth and fourteenth representative districts.
8. The eighth senatorial district shall consist of the fifteenth and sixteenth representative districts.
9. The ninth senatorial district shall consist of the seventeenth and eighteenth representative districts.
10. The tenth senatorial district shall consist of the nineteenth and twentieth representative districts.
11. The eleventh senatorial district shall consist of the twenty-first and twenty-second representative districts.
12. The twelfth senatorial district shall consist of the twenty-third and twenty-fourth representative districts.
13. The thirteenth senatorial district shall consist of the twenty-fifth and twenty-sixth representative districts.
14. The fourteenth senatorial district shall consist of the twenty-seventh and twenty-eighth representative districts.
15. The fifteenth senatorial district shall consist of the twenty-ninth and thirtieth representative districts.
16. The sixteenth senatorial district shall consist of the thirty-first and thirty-second representative districts.
17. The seventeenth senatorial district shall consist of the thirty-third and thirty-fourth representative districts.
18. The eighteenth senatorial district shall consist of the thirty-fifth and thirty-sixth representative districts.
19. The nineteenth senatorial district shall consist of the thirty-seventh and thirty-eighth representative districts.
20. The twentieth senatorial district shall consist of the thirty-ninth and fortieth representative districts.
21. The twenty-first senatorial district shall consist of the forty-first and forty-second representative districts.
22. The twenty-second senatorial district shall consist of the forty-third and forty-fourth representative districts.
23. The twenty-third senatorial district shall consist of the forty-fifth and forty-sixth representative districts.
24. The twenty-fourth senatorial district shall consist of the forty-seventh and forty-eighth representative districts.
25. The twenty-fifth senatorial district shall consist of the forty-ninth and fiftieth representative districts.
26. The twenty-sixth senatorial district shall consist of the fifty-first and fifty-second representative districts.
27. The twenty-seventh senatorial district shall consist of the fifty-third and fifty-fourth representative districts.
28. The twenty-eighth senatorial district shall consist of the fifty-fifth and fifty-sixth representative districts.
29. The twenty-ninth senatorial district shall consist of the fifty-seventh and fifty-eighth representative districts.
*25530.The thirtieth senatorial district shall consist of the fifty-ninth and sixtieth representative districts.
31. The thirty-first senatorial district shall consist of the sixty-first and sixty-second representative districts.
32. The thirty-second senatorial district shall consist of the sixty-third and sixty-fourth representative districts.
33. The thirty-third senatorial district shall consist of the sixty-fifth and sixty-sixth representative districts.
34. The thirty-fourth senatorial district shall consist of the sixty-seventh and sixty-eighth representative districts.
35. The thirty-fifth senatorial district shall consist of the sixty-ninth and seventieth representative districts.
36. The thirty-sixth senatorial district shall consist of the seventy-first and seventy-second representative districts.
37. The thirty-seventh senatorial district shall consist of the seventy-third and seventy-fourth representative districts.
38. The thirty-eighth senatorial district shall consist of the seventy-fifth and seventy-sixth representative districts.
39. The thirty-ninth senatorial district shall consist of the seventy-seventh and seventy-eighth representative districts.
40. The fortieth senatorial district shall consist of the seventy-ninth and eightieth representative districts.
41. The forty-first senatorial district shall consist of the eighty-first and eighty-second representative districts.
42. The forty-second senatorial district shall consist of the eighty-third and eighty-fourth representative districts.
43. The forty-third senatorial district shall consist of the eighty-fifth and eighty-sixth representative districts.
44. The forty-fourth senatorial district shall consist of the eighty-seventh and eighty-eighth representative districts.
45. The forty-fifth senatorial district shall consist of the eighty-ninth and ninetieth representative districts.
46. The forty-sixth senatorial district shall consist of the ninety-first and ninety-second representative districts.
47. The forty-seventh senatorial district shall consist of the ninety-third and ninety-fourth representative districts.
48. The forty-eighth senatorial district shall consist of the ninety-fifth and ninety-sixth representative districts.
49. The forty-ninth senatorial district shall consist of the ninety-seventh and ninety-eighth representative districts.
50. The fiftieth senatorial district shall consist of the ninety-ninth and one hundredth representative districts.
SENATORIAL AND REPRESENTATIVE DISTRICTS ESTABLISHED BY IOWA SUPREME COURT
Attached are maps showing the boundaries of legislative districts established by the Supreme Court of Iowa in its supplemental opinion filed March 31, 1972 in the three combined cases entitled “In the Matter of the Legislative Districting of the General Assembly of the State of Iowa . ”. The two statewide maps show the boundaries of senatorial and representative districts, respectively, and the series of accompanying maps show, in more detail, the boundaries which cannot be accurately shown on the statewide maps. These maps constitute exhibits 1 through 23, to which reference is made in the Court’s supplemental opinion. It should be noted that the descriptions of district boundaries constituting appendices A and B to the supplemental opinion are official while the attached maps are illustrative only; should any disparity exist between the written de*256scriptions accompanying the supplemental opinion and the maps, the written descriptions are controlling.
Based on the cumulative list of revisions in the official April 1, 1970 Iowa census population which was certified to the Court by the United States Bureau of the Census on February 17, 1972, the total state population is 2,825,368. Thus, the ideal senatorial district would have a population of 56,507 or 56,508, and the ideal representative district would have a population of 28,253 or 28,254.
The fifty senatorial districts established by the Supreme Courf of Iowa vary in population from 56,491 to 56,519, a range of twenty-eight persons. The overall population deviation is 1.0005 to 1, or one-twentieth of one percent. The standard deviation — a measurement of the dispersion of district population around the average — is 5.84 persons. The total population of the twenty-six smallest districts — that is, the smallest percentage of the state’s population which could theoretically elect a constitutional majority of the membership of the Senate — is 1,469,077, or 51.99 percent of the state’s population.
The one hundred representative districts established by the Court’s plan vary in population from 28,241 to 28,266, a range of twenty-five persons. The overall population deviation is 1.0009 to 1, or less than one-tenth of one percent. The standard deviation is 5.3 persons. The total population of the fifty-one smallest districts — that is, the smallest percentage of the state’s population which could theoretically elect a constitutional majority of the membership of the House — is 1,440,732, or 50.99 percent of the state’s population.
The legislative districting plan established by the Supreme Court was developed primarily by dividing the state into fifty senatorial districts of as nearly equal population as practicable, and then dividing each of these districts into two representative districts. However, as ability to be divided into two compact House districts was not a criterion for initial establishment of Senate districts, it was necessary to delete a very few groups of two or three of the initially formed senate districts and revise the districting of these areas by drawing in one representative district at a time. Consideration was given to precinct lines in those cities which had reprecincted in 1971, and indicated in response to inquiries from the Court that they wished to retain the newly-formed precincts, to whatever extent this was found possible within the limitations of population equality.
*257POPULATIONS OF SENATORIAL DISTRICTS (Listed in ascending order from smallest to largest)



*258POPULATIONS OF REPRESENTATIVE DISTRICTS (Listed in ascending order from smallest to largest)



*259POPULATIONS OF REPRESENTATIVE DISTRICTS (Listed in ascending order from smallest to largest)



*260KEY FOR EXHIBITS NOS. 3-23






















*261



*262



*263



*264



*265



*266



*267



*268



*269



*270



*271



*272



*273



*274



*275



*276



*277



*278



*279



*280



*281



*282



*283



*284


*285STATEMENT
MOORE, Chief Justice.
In accord with our opinion and supplement thereto filed in the above entitled matter, the undersigned did on the 31st day of March, 1972 at 10:10 a. m., publicly draw and determine by lot the senatorial districts in which Senators shall be elected to a four year term in 1972 and those in which Senators shall be elected to a two year term in that year.
The said drawing resulted in a determination that in 1972 the even numbered senatorial districts shall elect Senators for a four year term; and the odd numbered districts shall elect Senators for a two year term.
In subsequent senatorial elections, of course, all Senators shall be elected to four year terms pursuant to our Constitution and our opinions filed herein.
It is so ordered.

. In re Legislative Districting of General Assembly, 193 N.W.2d 784 (Iowa).


. Article III, sections 34-36, Constitution of Iowa Amendments of 1968.


. Maps available on request directed to Clerk of the Iowa Supreme Court, Statehouse, Des Moines, Iowa 50319.